Exhibit 10.25

 

STANDARD FORM OF OFFICE LEASE

The Real Estate Board of New York, Inc.

 

Agreement of Lease, made as of this 27th day of October in the year 2014 between
PARAMOUNT LEASEHOLD, L.P., a New York limited partnership having an office at
1501 Broadway, 19th floor, New York, New York 10036, party of the first part,
hereinafter referred to as OWNER, and TREMOR VIDEO, INC., a Delaware
corporation, having an office at 53 West 23rd Street, 12th Floor, New York, New
York 10010, prior to the Commencement Date, and 1501 Broadway, 8th Floor, New
York, New York 10036, following the Commencement Date, party of the second part,
hereinafter referred to as TENANT,

 

Witnesseth:       Owner hereby leases to Tenant and Tenant hereby hires from
Owner the entire eighth (8th) floor in the building known as 1501 Broadway in
the Borough of Manhattan, City of New York, as shown on Exhibit A attached
hereto, for the term and rental set forth in the rider annexed hereto (or until
such term shall sooner cease and expire as hereinafter provided) at the annual
rental rate set forth herein which Tenant agrees to pay in lawful money of the
United States, which shall be legal tender in payment of all debts and dues,
public and private, at the time of payment, in equal monthly installments in
advance on the tenth day of each month during said term, at the office of Owner
or such other place as Owner may designate, without any setoff or deduction
whatsoever, except as otherwise expressly provided in this Lease, and except
that Tenant shall pay the first monthly installment(s) on the execution hereof.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

Rent:       1. Tenant shall pay the rent as above and as hereinafter provided.

 

Occupancy:       2. Tenant shall use and occupy the demised premises for
general, executive and administrative purposes, as set forth in Article 44 and
for no other purpose.

 

Tenant Alterations:       3. Tenant shall make no changes in or to the demised
premises of any nature without Owner’s prior written consent, except in
accordance with the provisions of this Article and Article 41 of the Rider.
Tenant shall, before making any alterations, additions, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof, and shall deliver promptly duplicates of
all such permits, approvals and certificates to Owner, and Tenant agrees to
carry, and will cause Tenant’s contractors and sub-contractors to carry, such
worker’s compensation, commercial general liability, personal and property
damage insurance as Owner then requires in accordance with its Alteration
rules and regulations then in effect in the Building. If any mechanic’s lien is
filed against the demised premises, or the building of which the same forms a
part, for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant, at Tenant’s expense, within thirty days thereafter after notice of
filing thereof, by payment or filing a bond as permitted by law. Subject to the
provisions of Article 41, all fixtures and all paneling, partitions, railings
and like installations, installed in the demised premises at any time, either by
Tenant or by Owner on Tenant’s behalf, shall, upon installation, become the
property of Owner and shall remain upon and be surrendered with the demised
premises, except as otherwise provided herein. Nothing in this article shall be
construed to give Owner title to, or to prevent Tenant’s removal of, trade
fixtures, moveable office furniture and equipment, but upon removal of same from
the demised premises or upon removal, of other installations as may be required
by Owner, Tenant shall immediately, and at its expense, repair and restore the
affected area of the demised premises to the condition existing prior to any
such installations, and repair any damage to the demised premises or the
building due to such removal. All property permitted or required to be removed
by Tenant at the end of the term remaining in the demised premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1

--------------------------------------------------------------------------------


 

retained as Owner’s property or may be removed from the demised premises by
Owner, at Tenant’s expense. SEE ARTICLE 41.

 

Maintenance and Repairs:       4. Tenant shall, throughout the term of this
lease, take good care of the demised premises and the fixtures and appurtenances
therein. Tenant shall be responsible for all damage or injury to the demised
premises or any other part of the building and the systems and equipment
thereof, whether requiring structural or nonstructural repairs caused by, or
resulting from the negligence or willful misconduct of Tenant, Tenant’s
subtenants, agents, employees, invitees or licensees, or which arise out of any
work, labor, service or equipment done for, or supplied to, Tenant or any
subtenant, or arising out of the installation, use or operation of the property
or equipment of Tenant or any subtenant, except to the extent caused by the
negligence or willful misconduct of Owner, its agents, contractors, employees or
invitees. Tenant shall also repair all damage to the building and the demised
premises caused by the moving of Tenant’s fixtures, furniture and equipment.
Tenant shall promptly make, at Tenant’s expense, all repairs in and to the
demised premises for which Tenant is responsible, using only the contractor for
the trade or trades in question, either selected from a list of at least two
contractors per trade submitted by Owner or chosen by Tenant and otherwise
reasonably approved by Owner within the time period and using the standards
contained in Article 41 A(2) which provisions shall also apply to contractors
selected by Tenant to make repairs. Any other repairs in or to the building or
the facilities and systems thereof, for which Tenant is responsible, shall be
performed by Owner at the Tenant’s expense, provided the charges are
commercially reasonable. Owner shall maintain in good working order and repair
the exterior and the structural portions of the building, including the
structural portions of the demised premises, and the public portions of the
building interior and the building plumbing, electrical, heating and ventilating
systems (to the extent such systems presently exist) serving the demised
premises and the building’s passenger and freight elevator systems serving the
demised premises and the windows in good repair and leak free, all at Owner’s
sole cost and expense, except as provided in the second sentence of this
Article 4. Tenant agrees to give prompt notice of any defective condition in the
demised premises for which Owner may be responsible hereunder. Except as
otherwise expressly set forth in this Lease, there shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
others making repairs, alterations, additions or improvements in or to any
portion of the building or the demised premises, or in and to the fixtures,
appurtenances or equipment thereof. It is specifically agreed that, except as
otherwise expressly set forth in this Lease, Tenant shall not be entitled to any
setoff or reduction of rent by reason of any failure of Owner to comply with the
covenants of this or any other article of this lease. Tenant agrees that, except
as otherwise expressly set forth in this Lease, Tenant’s sole remedy at law in
such instance will be by way of an action for damages for breach of contract The
provisions of this Article 4 shall not apply in the case of fire or other
casualty, which are dealt with in Article 9 hereof. Owner agrees that it shall
use commercially reasonable effort to minimize interference with Tenant’s use of
the demised premises and operation of Tenant’s business therein by reason of any
repairs, alterations, additions or improvements caused by work performed by
Owner (but Owner shall have no obligation to employ labor at overtime or premium
rates in connection therewith.)

 

Window Cleaning:       5. Tenant will not clean nor require, permit, suffer or
allow any window in the demised premises to be cleaned from the outside in
violation of Section 202 of the Labor Law or any other applicable law, or of the
Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.

 

Requirements of Law, Fire Insurance, Floor Loads:       6. Prior to the
commencement of the lease term, if Tenant is then in possession, and at all
times thereafter, Tenant, at Tenant’s sole cost and expense, shall promptly
comply with all present and future laws, orders and regulations of all state,
federal, municipal and local governments, departments, commissions and boards
and any direction of any public officer pursuant to law, and all orders,
rules and regulations of the New York Board of Fire Underwriters, Insurance
Services Office, or any similar body (collectively, “Legal Requirements”) which
shall impose any violation, order or duty upon Owner or

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

Tenant with respect to the demised premises, arising out of Tenant’s particular
manner of use thereof, (including Tenant’s permitted use) or, with respect to
the building if arising out of Tenant’s particular manner of use (as
distinguished from general office use) of the demised premises or the building.
Nothing herein shall require Tenant to make structural repairs or alterations
unless Tenant has, by its particular manner of use of the demised premises (as
distinguished from general office use), violated any such laws, ordinances,
orders, rules, regulations or requirements with respect thereto. Tenant may,
after securing Owner to Owner’s satisfaction against the amount by which all
damages, interest, penalties and expenses, including, but not limited to,
reasonable attorney’s fees, exceeds the Security Deposit then being held by
Owner, by cash deposit or by surety bond in an amount and in a company
satisfactory to Owner, contest and appeal any such laws, ordinances, orders,
rules, regulations or requirements provided same is done with all reasonable
promptness and provided such appeal shall not subject Owner to prosecution for a
criminal offense, or constitute a default under any lease or mortgage under
which Owner may be obligated, or cause the demised premises or any part thereof
to be condemned or vacated. Tenant shall not do or knowingly permit any act or
thing to be done by a party hired, controlled or invited into the demised
premises (including any Affiliates and Desk Space Users) by Tenant in or to the
demised premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Owner with respect to the demised premises or
the building of which the demised premises form a part. Tenant shall not keep
anything in the demised premises, except as now or hereafter permitted by the
Fire Department, Board of Fire Underwriters, Fire Insurance Rating Organization
or other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy, Tenant shall pay all
costs, expenses, fines, penalties, or damages, which may be imposed upon Owner
by reason of Tenant’s failure to comply with the provisions of this article, and
if by reason of such failure the fire insurance rate shall, at the beginning of
this lease, or at any time thereafter, be higher than it otherwise would be,
then, Tenant shall reimburse Owner, as additional rent hereunder, for that
portion of all fire insurance premiums thereafter paid by Owner which shall have
been charged because of such failure by Tenant. In any action or proceeding
wherein Owner and Tenant are parties, a schedule or “make-up” of rate for the
building or the demised premises issued by the New York Fire Insurance Exchange,
or other body making fire insurance rates applicable to said premises shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to said premises. Tenant
shall not place a load upon any floor of the demised premises exceeding the
floor load per square foot area which it was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
all safes, business machines (other than typical office equipment) and
mechanical equipment. All business machines (other than typical office
equipment) and mechanical equipment shall be placed and maintained by Tenant, at
Tenant’s expense, in settings sufficient, in Owner’s judgment, to absorb and
prevent vibration, noise and annoyance. [Violation status being confirmed.]

 

Subordination:       7. SEE ARTICLE 54.

 

Property Loss, Damage Reimbursement Indemnity:       8. Owner or its agents
shall not be liable for any damage to property of Tenant or of others entrusted
to employees of the building, nor for loss of or damage to any property of
Tenant by theft or otherwise, nor for any injury or damage to persons or
property resulting from any cause of whatsoever nature, unless caused by, or due
to, the negligence or willful misconduct of Owner, its agents, servants or
employees. Owner or its agents will not be liable for any such damage caused by
other tenants or persons in, upon or about said building, or caused by
operations in construction of any private, public or quasi public work. If at
any time any windows of the demised premises are temporarily closed, darkened or
bricked up as a result of any repairs, renovations or alterations to the
Building, or if deemed necessary by Owner to prevent damage or injury to any
portion of the interior or exterior of the Building or to the general public, or
if required by law (or permanently closed, darkened or bricked up, if required
by law) for any reason whatsoever including, but not limited to, Owner’s own
acts, Owner shall not be liable for any damage Tenant may sustain thereby, and

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

Tenant shall not be entitled to any compensation therefore, nor abatement or
diminution of rent, nor shall the same release Tenant from its obligations
hereunder, nor constitute an eviction. Tenant’s liability under this lease
extends to the acts and omissions of any subtenant, and any agent, contractor,
employee, invitee or licensee of any subtenant. In case any action or proceeding
is brought against Owner (other than by Tenant) by reason of any claim for which
Tenant has agreed to indemnify Owner under this Lease, Tenant, upon written
notice from Owner, will, at Tenant’s expense, resist or defend such action or
proceeding by counsel approved by Owner in writing, such approval not to be
unreasonably withheld.

 

Destruction, Fire and Other Casualty:       9. (a) If the demised premises or
any part thereof shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Owner, and this lease shall continue in full force
and effect except as hereinafter set forth. (b) If the demised premises are
partially damaged or rendered partially unusable by fire or other casualty, the
damages thereto shall be repaired by, and at the expense of, Owner, and the rent
and other items of additional rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty, according
to the part of the demised premises which is usable. (c) If the demised premises
are totally damaged or rendered wholly unusable or inaccessible by fire or other
casualty, then the rent and other items of additional rent, as hereinafter
expressly provided, shall be proportionately paid up to the time of the
casualty, and thenceforth shall cease until the date when the demised premises
shall have been repaired and restored by Owner (or if sooner reoccupied in part
by the Tenant then rent shall be apportioned as provided in subsection
(b) above), subject to Owner’s right to elect not to restore the same as
hereinafter provided. (d) If the demised premises are rendered wholly unusable
or (whether or not the demised premises are damaged in whole or in part) if the
building shall be so damaged that Owner shall decide to demolish it or to
rebuild it, then, in any of such events, Owner may elect to terminate this lease
by written notice to Tenant (provided that it has simultaneously terminated
leases representing at least seventy five percent (75%) of the rentable office
square footage of the building), given within ninety (90) days after such fire
or casualty, or thirty (30) days after adjustment of the insurance claim for
such fire or casualty, whichever is sooner, specifying a date for the expiration
of the lease, which date shall not be more than sixty (60) days after the giving
of such notice, and upon the date specified in such notice the term of this
lease shall expire as fully and completely as if such date were the date set
forth above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to
Landlord’s rights and remedies against Tenant under the lease provisions in
effect prior to such termination, and any rent owing shall be paid up to such
date, and any payments of rent made by Tenant which were on account of any
period subsequent to such date shall be returned to Tenant. Unless Owner or
Tenant shall serve a termination notice as provided for herein, Owner shall make
the repairs and restorations under the conditions of (b) and (c) hereof, with
all reasonable expedition, subject to reasonable delays due to adjustment of
insurance claims, labor troubles and causes beyond Owner’s control. After any
such casualty, Tenant shall cooperate with Owner’s restoration by removing from
the demised premises as promptly as reasonably possible, all of Tenant’s
salvageable inventory and movable equipment, furniture, and other property.
Tenant’s liability for rent shall resume five (5) days after written notice from
Owner that the demised premises are substantially ready for Tenant’s occupancy.
(e) Nothing contained hereinabove shall relieve Tenant from liability that may
exist as a result of damage from fire or other casualty. Notwithstanding
anything to the contrary contained in this Article 9, if the demised premises
and/or the Building shall be damaged by fire or other casualty in the manner and
to the extent set forth in this Section, and Owner elects to repair and restore
the demised premises and/or the Building, Owner shall, within sixty (60) days
after such damage or destruction, provide Tenant with a written notice of the
estimated date on which the restoration of the demised premises and access
thereto shall be substantially completed. If such estimated date is more than
twelve (12) months after the date of such damage or destruction, Tenant may
terminate this Lease by notice to Owner, which notice shall be given within
thirty (30) days after the date Owner provides the notice required by the
preceding sentence (with time being of the essence with respect to the giving of
such notice by Tenant), and such termination shall be effective thirty (30) days
after the receipt by Owner of Tenant’s notice with the same force and effect as
if such date were the date specified herein as the Expiration Date (as such term
is defined in this Lease), and the Fixed Rent and Additional Rent (as such terms
are defined in this Lease) thereunder shall be abated from and after the

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

date following the casualty and Tenant shall forthwith quit, surrender and
vacate the demised premises without prejudice, however, to Owner’s rights and
remedies against Tenant under the Lease provisions in effect prior to such
termination. Failure by Tenant to provide such notice within such thirty (30)
day period shall be deemed an election by Tenant not to terminate this Lease. If
Tenant elects not to terminate this Lease or is deemed to have so elected not to
terminate this Lease, then the Fixed Rent and Additional Rent thereunder shall
be abated (and payments thereof shall resume) as provided in subsection (c) of
this Article, and if Owner has not substantially completed the required repairs
and restored the demised premises on or before the date (the “Restoration
Deadline”) which shall be the later of (i) the date which is twelve (12) months
after the date of such damage or destruction, subject to extension on account of
Force Majeure Events, or (ii) the date originally estimated by Owner as herein
above set forth, then Tenant shall have the further right to terminate this
Lease upon written notice to Owner, which notice shall be given within thirty
(30) days after the Restoration Deadline (with time being of the essence with
respect to the giving of such notice by Tenant), and such election shall be
effective upon the expiration of thirty (30) days after the date of such notice.
In the event the demised premises are materially damaged within the last
eighteen (18) months of the term of this Lease (in determining if the casualty
occurred within the last eighteen months of the Lease term, the parties shall
give effect to the renewal term if Tenant exercised its option to renew the term
of this Lease prior to the occurrence of the casualty), Tenant may terminate
this Lease upon giving written notice to Owner within thirty (30) days after
receiving notice of the casualty (with time being of the essence with respect to
the giving of such notice by Tenant), and upon giving such notice, the term of
this Lease shall expire and this Lease shall terminate as above provided.
Notwithstanding anything contained to the contrary in subdivisions (a) through
(e) hereof, including Owner’s obligation to restore under subparagraph
(b) above, each party shall look first to any insurance in its favor before
making any claim against the other party for recovery for loss or damage
resulting from fire or other casualty, and to the extent that such insurance is
in force and collectible, and to the extent permitted by law, Owner and Tenant
each hereby releases and waives all right of recovery with respect to
subparagraphs (b), (d), and (e) above, against the other, or any one claiming
through or under each of them by way of subrogation or otherwise. The release
and waiver herein referred to shall be deemed to include any loss or damage to
the demised premises and/or to any personal property, equipment, trade fixtures,
goods and merchandise located therein. The foregoing release and waiver shall be
in force only if both releasors’ insurance policies contain a clause providing
that such a release or waiver shall not invalidate the insurance. Owner and
Tenant agree to request that their respective insurance policies include the
aforesaid clause so long as the same is obtainable without extra cost or if
extra cost is charged, so long as the party for whose benefit the clause is
obtained shall pay the extra cost. If, and to the extent, that such waiver can
be obtained only by the payment of additional premiums, then the party
benefiting from the waiver shall pay such premium within ten days after written
demand or shall be deemed to have agreed that the party obtaining insurance
coverage shall be free of any further obligation under the provisions hereof
with respect to waiver of subrogation. Tenant acknowledges that Owner will not
carry insurance on Tenant’s furniture and/or furnishings or any fixtures or
equipment, improvements, or appurtenances removable by Tenant, and agrees that
Owner will not be obligated to repair any damage thereto or replace the same.
(f) Tenant hereby waives the provisions of section 227 of the Real Property Law
and agrees that the provisions of this article shall govern and control in lieu
thereof.

 

Eminent Domain:       10. If the whole or any part of the demised premises shall
be acquired or condemned by Eminent Domain for any public or quasi-public use or
purpose, then, and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding, and Tenant shall
have no claim for the value of any unexpired term of said lease, and assigns to
Owner, Tenant’s entire interest in any such award. Tenant shall have the right
to make an independent claim to the condemning authority for the value of
Tenant’s moving expenses and personal property, trade fixtures and equipment,
provided Tenant is entitled pursuant to the terms of the lease to remove such
property, trade fixtures and equipment at the end of the term, and provided
further such claim does not reduce Owner’s award.

 

Assignment, Mortgage, Etc.:       11. Subject to the provisions of Article 55,
Tenant, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

shall not assign, mortgage or encumber this agreement, nor underlet, or suffer
or permit the demised premises or any part thereof to be used by others, without
the prior written consent of owner in each instance. If this lease be assigned,
or if the demised premises or any part thereof be underlet or occupied by
anybody other than Tenant, Owner may, after default by Tenant, collect rent from
the assignee, under-tenant or occupant, and apply the net amount collected to
the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Owner to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Owner to any further assignment or underletting. SEE ARTICLE 55

 

Electric Current:       SEE ARTICLE 38

 

Access to Premises:       13. Owner or Owner’s agents shall have the right (but
shall not be obligated) to enter the demised premises upon prior reasonable
notice (which may be written or oral) and at reasonable times (except that in an
emergency, same may be at any time and without notice), to examine the same and
to make such repairs, replacements and improvements as Owner may deem necessary
and reasonably desirable to the demised premises or to any other portion of the
building or which Owner may elect to perform. Tenant shall permit Owner to use
and maintain and replace pipes, ducts, and conduits in and through the demised
premises and to erect new pipes, ducts, and conduits therein, provided they are
concealed within the walls, floor, or ceiling where practicable, or otherwise
“box in” such ducts, pipes or conduits adjacent to columns, walls, floors or
ceilings, provided that the space taken by Landlord pursuant to the exercise of
this right shall not reduce the cubic area of the demised premises by more than
a de minimus amount. Owner shall repair any damage to the demised premises or
Tenant’s property which results from such work. Owner may, during the progress
of any work in the demised premises, take all necessary materials and equipment
into said premises without the same constituting an eviction, nor shall Tenant
be entitled to any abatement of rent while such work is in progress, nor to any
damages by reason of loss or interruption of business or otherwise. Owner agrees
to use commercially reasonable efforts to minimize interference with Tenant’s
use of the demised premises in the exercise of its rights under this Article,
provided, however, that Owner shall not be obligated to perform work on an
overtime or other premium basis. Throughout the term hereof, Owner shall have
the right to enter the demised premises at reasonable hours upon reasonable
prior notice (which may be written or oral) for the purpose of showing the same
to prospective purchasers or mortgagees of the building, and during the last
twelve months of the term, for the purpose of showing the same to prospective
tenants. If Tenant is not present to open and permit an entry into the demised
premises in the case of an emergency or Tenant otherwise wrongfully refuses to
permit Owner access after same has been requested, Owner or Owner’s agents may
enter the same whenever such entry may be necessary or permissible by master key
or forcibly, and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefore, nor
in any event shall the obligations of Tenant hereunder be affected.

 

Vault, Vault Space, Area:       14. No vaults, vault space or area, whether or
not enclosed or covered, not within the property line of the building, is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
building. All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or requited by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability, nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area shall be paid by Tenant.

 

Occupancy:       15. Tenant will not at any time use or occupy the demised
premises in violation of the certificate of occupancy issued for the building of
which the demised premises are a part. Tenant has inspected the demised

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

premises and accepts them as is, subject to the riders annexed hereto with
respect to Owner’s work, if any, and except as otherwise set forth in this
Lease. Except as otherwise set forth herein, Owner makes no representation as to
the condition of the demised premises.

 

Bankruptcy:       16. (a) Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant (or a guarantor of any of Tenant’s
obligations under this lease) as the debtor, or (2) the making by Tenant (or a
guarantor of any of Tenant’s obligations under this lease) of an assignment or
any other arrangement for the benefit of creditors under any state statute.
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court, shall thereafter he entitled to possession of the
premises demised but shall forthwith quit and surrender the demised premises. If
this lease shall be assigned in accordance with its terms, the provisions of
this Article 16 shall be applicable only to the patty then owning Tenant’s
interest in this lease.

 

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the tens of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.

 

Default: 17. (1) If (x)Tenant defaults in fulfilling any of the covenants of
this lease other than the covenants for the payment of rent or additional rent;
or if any execution or attachment shall be issued against Tenant or any of
Tenant’s property, whereupon the demised premises shall be taken or occupied by
someone other than Tenant; or if this lease be rejected under §365 of Title II
of the U.S. Code (Bankruptcy Code); or if Tenant shall have failed, after ten
(10) Business Days written notice, to redeposit with Owner any portion of the
security deposit hereunder which Owner has applied to the payment of any rent
and additional rent due and payable hereunder; or if Tenant shall be in default
with respect to any other lease between Owner and Tenant; then, in any one or
more of such events, upon Owner serving a written thirty (30) days’ notice upon
Tenant specifying the nature of said default, and upon the expiration of said
thirty (30) days, if Tenant shall have failed to comply with or remedy such
default, or if the said default or omission complained of shall be of a nature
that the same cannot be completely cured or remedied within said thirty (30) day
period, and if Tenant shall not have diligently commenced curing such default
within such thirty (30) day period, and shall not thereafter with reasonable
diligence and in good faith, proceed to remedy or cure such default, or
(y) Tenant defaults in the payment of Fixed Rent or Additional Rent, then upon
Owner serving a written five (5) Business Day’ notice upon Tenant specifying the
nature of the default, and upon the expiration of said five (5) Business Days,
if Tenant shall have failed to remedy such default, then, in either event, Owner
may serve a written five (5) days’ notice of cancellation of this lease upon
Tenant, and upon the expiration of said five (5) days this lease and the term
thereunder shall end and expire as fully and completely

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

as if the expiration of such five (5) day period were the day herein definitely
fixed for the end and expiration of this lease and the term thereof, and Tenant
shall then quit and surrender the demised premises to Owner, but Tenant shall
remain liable as hereinafter provided. Tenant’s failure to pay rent or
additional rent, or to perform any other covenant of this lease, which failure
continues after the expiration of applicable notice and cure periods, if any,
shall be deemed an “Event of Default”.

 

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid, Owner may without notice, re-enter the demised
premises either by force or otherwise, and dispossess Tenant by summary
proceedings or otherwise, and the legal representative of Tenant or other
occupant of the demised premises, and remove their effects and hold the demised
premises as if this lease had not been made, and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.

 

Remedies of Owner and Waiver of Redemption:       18. In case of any such
default, re-entry, expiration and/or dispossess by summary proceedings or
otherwise, (a) the rent shall become due thereupon and be paid up to the time of
such reentry, dispossess and/or expiration, (b) Owner may re-let the demised
premises or any part or parts thereof, either in the name of Owner or otherwise,
for a term or terms, which may at Owner’s option be less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease, and may grant concessions or free rent or charge a higher rental than
that in this lease, and/or (c) Tenant or the legal representatives of Tenant
shall also pay to Owner as liquidated damages for the failure of Tenant to
observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this lease. The failure of Owner to
re-let the demised premises, or any part or parts thereof, shall not release or
affect Tenant’s liability for damages. In computing such liquidated damages
there shall be added to the said deficiency such expenses as Owner may incur in
connection with re-letting, such as legal expenses, reasonable attorneys’ fees,
brokerage, advertising and for keeping the demised premises in good order or for
preparing the same for re-letting. Any such liquidated damages shall be paid in
monthly installments by Tenant on the rent day specified in this lease, and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Owner to collect the deficiency for any
subsequent month by a similar proceeding. Owner, in putting the demised premises
in good order or preparing the same for re-rental, may, at Owner’s option, make
such alterations, repairs, replacements, and/or decorations in the demised
premises as Owner, in Owner’s sole judgment, considers advisable and necessary
for the propose of re-letting the demised premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Owner shall
in no event be liable in any way whatsoever for failure to re-let the demised
premises, or in the event that the demised premises are re-let, for failure to
collect the rent thereof under such re-letting, and in no event shall Tenant be
entitled to receive any excess, if any, of such net rents collected over the
sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of the demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.

 

Fees and Expenses:       19. If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under, or by virtue of, any of the terms or provisions in any article of this
lease, after notice, if required, and upon expiration of any applicable grace
period, if any (except in an emergency), then, unless otherwise provided
elsewhere in this lease, Owner may immediately, or at any time thereafter and
without notice, perform the obligation of Tenant thereunder. If Owner, in
connection with the

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

foregoing, or in connection with any default by Tenant in the covenant to pay
rent hereunder, makes any expenditures or incurs any obligations for the payment
of money, including but not limited to reasonable attorneys’ fees, in
instituting, prosecuting or defending any action or proceeding, and prevails in
any such action or proceeding, then Tenant will reimburse Owner for such sums so
paid, or obligations incurred, with interest and costs. The foregoing expenses
incurred by reason of Tenant’s default shall be deemed to be additional rent
hereunder, and shall be paid by Tenant to Owner within ten (10) days of
rendition of any bill or statement to Tenant therefore. If Tenant’s lease term
shall have expired at the time of making of such expenditures or incurring of
such obligations, such sums shall be recoverable by Owner, as damages. In no
event shall either Owner or Tenant be liable to the other under this Lease for
consequential or punitive damages.

 

Building Alterations and Management:     20. Owner shall have the right at any
time, without the same constituting an eviction and without incurring liability
to Tenant therefor, to change the arrangement and/or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public parts of the building, and to change the name, number or
designation by which the building may be known, provided, however, that none of
the foregoing may materially adversely affect the means of access to the demised
premises. Subject to the provisions of this Lease, there shall be no allowance
to Tenant for diminution of rental value and no liability on the part of Owner
by reason of inconvenience, annoyance or injury to business arising from Owner
or other Tenants making any repairs in the building or any such alterations,
additions and improvements. Furthermore, Tenant shall not have any claim against
Owner by reason of Owner’s imposition of such controls of the manner of access
to the building by Tenant’s social or business visitors as the Owner may deem
necessary for the security of the building and its occupants.

 

No Representations Owner:     21. Neither Owner nor Owner’s agents have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the demised premises, except as herein expressly set forth, and no rights,
easements or licenses are acquired by Tenant by implication or otherwise, except
as expressly set forth in the provisions of this lease. SEE ARTICLE 51

 

End of Term:     22. Upon the expiration or other termination of the term of
this lease, Tenant shall quit and surrender to Owner the demised premises
“broom-clean”, in good order and condition, ordinary wear and damages which
Tenant is not required to repair as provided elsewhere in this lease excepted,
and Tenant shall remove all its personal property and any Specialty Alterations
which it is obligated to remove pursuant to this Lease. Tenant’s obligation to
observe or perform this covenant shall survive the expiration or other
termination of this lease. If the last day of the term of this lease or any
renewal thereof falls on Sunday, this lease shall expire at noon on the
preceding Saturday, unless it be a legal holiday, in which case it shall expire
at noon on the preceding business day.

 

Quiet Enjoyment:     23. Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 31 hereof, and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.

 

Failure to Give Possession:     24. Except as otherwise set forth in this Lease,
if Owner is unable to give possession of the demised premises on the date of the
commencement of the term hereof because of the holding-over or retention of
possession of any tenant, under-tenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the demised premises ready for occupancy, or
because of the fact that a certificate of occupancy has not been procured, or
for any other reason, Owner shall not be subject to any liability for failure to
give possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

extend the term of this lease, but the rent payable hereunder shall be abated
(provided Tenant is not responsible for Owner’s inability to obtain possession
or complete construction) until after Owner shall have given Tenant written
notice that the Owner is able to deliver possession in condition required by
this lease. If permission is given to Tenant to enter into possession of the
demises premises, or to occupy premises other than the demised premises, prior
to the date specified as the commencement of the term of this lease, Tenant
covenants and agrees that such possession and/or occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this lease, except
the obligation to pay the fixed annual rent set forth in the preamble to this
lease. The provisions of this article are intended to constitute “an express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law.

 

No Waiver:      25. The failure of Owner or Tenant to seek redress for violation
of, or to insist upon the strict performance of, any covenant or condition of
this lease or of any of the Rules or Regulations, set forth or hereafter adopted
by Owner, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation. The payment by Tenant or receipt by Owner of rent and/or additional
rent with knowledge of the breach of any covenant of this lease shall not be
deemed a waiver of such breach, and no provision of this lease shall be deemed
to have been waived by the non-breaching party unless such waiver be in writing
signed by the non-breaching party. No payment by Tenant or receipt by Owner of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance of such rent
or pursue any other remedy in this lease provided. No act or thing done by Owner
or Owner’s agents during the term hereby demised shall be deemed an acceptance
of a surrender of the demised premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.

 

Waiver of Trial by Jury: 26. It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall, and they hereby do, waive trial
by jury in any action proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of, or in any way connected with, this
lease, the relationship of Owner and Tenant, Tenant’s use of, or occupancy of,
the demised premises, and any emergency statutory or any other statutory remedy.
It is further mutually agreed that in the event Owner commences any proceeding
or action for possession, including a summary proceeding for possession of the
demised premises, Tenant will not interpose any counterclaim of whatever nature
or description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims.

 

Inability to Perform:      27. Except as otherwise expressly provided in this
Lease, this lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease, or to supply, or is
delayed in supplying, any service expressly or impliedly to be supplied, or is
unable to make, or is delayed in making, any repair, additions, alterations, or
decorations, or is unable to supply, or is delayed in supplying, any equipment,
fixtures, or other materials, if Owner is prevented or delayed from so doing by
reason of strike or labor troubles or any cause whatsoever including, but not
limited to, government preemption or restrictions, or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency, or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency.

 

Bills and Notices:      SEE ARTICLE 68

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

Services Provided by Owner:      SEE ARTICLE 72

 

Captions:      30. The Captions are inserted only as a matter of convenience and
for reference, and in no way define, limit or describe the scope of this lease
nor the intent of any provisions thereof.

 

Definitions:      31. The term “office” or “offices”, wherever used in this
lease, shall not be construed to mean premises used as a store or stores, for
the sale or display, at any time, of goods, wares or merchandise, of any kind,
or as a restaurant, shop, booth, bootblack or other stand, barber shop, or for
other similar purposes, or for manufacturing. The term “Owner” means a landlord
or lessor, and as used in this lease means only the owner, or the mortgagee in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales or conveyance, assignment or
transfer of said land and building, or of said lease, or in the event of a lease
of said building, or of the land and building, the said Owner shall be, and
hereby is, entirely freed and relieved of all covenants and obligations of Owner
hereunder, and it shall be deemed and construed without further agreement
between the parties or their successors in interest, or between the parties and
the purchaser, at any such sale, or the said lessee of the building, or of the
land and building, that the purchaser, grantee, assignee or transferee or the
lessee of the building has assumed and agreed to carry out any and all covenants
and obligations of Owner hereunder. The words “re-enter” and “re-entry” as used
in this lease are not restricted to their technical legal meaning. The tens
“business days” as used in this lease shall exclude Saturdays, Sundays and all
days as observed by the State or Federal Government as legal holidays and those
designated as holidays by the applicable building service union employees
service contract, or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shall not be unreasonably
delayed.

 

Adjacent Excavation-Shoring:      32. If an excavation shall be made upon land
adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation, a
license to enter upon the demised premises for the purpose of doing such work as
said person shall deem necessary to preserve the wall or the building, of which
demised premises form a part, from injury or damage, and to support the same by
proper foundations, without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.

 

Rules and Regulations: 33. Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with, the
Rules and Regulations attached hereto and such other and further reasonable
Rules and Regulations as Owner and Owner’s agents may from time to time adopt.
Notice of any additional Rules or Regulations shall be given in such manner as
Owner may elect. In case Tenant disputes the reasonableness of any additional
Rules or Regulations hereafter made or adopted by Owner or Owner’s agents, the
parties hereto agree to submit the question of the reasonableness of such
Rules or Regulations for decision to the New York office of the American
Arbitration Association, whose determination shall be final and conclusive upon
the parties hereto. The right to dispute the reasonableness of any additional
Rules or Regulations upon Tenant’s part shall be deemed waived unless the same
shall be asserted by service of a notice, in writing, upon Owner, within sixty
(60) days after the giving of notice thereof. Nothing in this lease contained
shall be construed to impose upon Owner any duty or obligation to enforce the
Rules and Regulations or terms, covenants or conditions in any other lease, as
against any other tenant, except that Owner shall enforce the Rules and
Regulations against other tenants if their failure to comply with the Rules and
Regulations would prevent Tenant from using the demised premises for the
purposes permitted herein, and Owner shall not be liable to Tenant for violation
of the same by any other tenant, its servants, employees, agents, visitors or
licensees. Notwithstanding the foregoing, Landlord agrees that it shall not
enforce the Rules and Regulations against Tenant in a discriminatory manner, and
in the event that any of the Rules and Regulations are inconsistent with the
terms of this Lease, the terms of this Lease shall prevail.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

Security: 34. Tenant has deposited with Owner a letter of credit in the sum of
$[*****], with respect to the Initial Premises, (the “Initial Security Deposit”)
as security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease. On or before the Additional Premises
Commencement Date, Tenant shall provide Owner with an additional security
deposit in the sum of $[*****] (the “Additional Security Deposit”; the Initial
Security Deposit and the Additional Security Deposit are collectively referred
to herein as the “Security Deposit”), it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
lease, including, but not limited to, the payment of rent and additional rent,
and such default continues after notice and the expiration of any applicable
cure period, Owner may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent, or any other sum as to which Tenant is in default, or for any
sum which Owner may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this lease,
including but not limited to, any damages or deficiency in the re-letting of the
demised premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Owner. In the case of every such use,
application or retention, Tenant shall, within ten (10) Business Days after
demand, pay to Owner the sum so used, applied or retained which shall be added
to the security deposit so that the same shall be replenished to its former
amount. In the event that Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this lease, the security
shall be returned to Tenant within forty-five (45) days after the date fixed as
the end of the lease and after delivery of entire possession of the demised
premises to Owner. In the event of a sale of the land and building, or leasing
of the building, of which the demised premises form a part, Owner shall transfer
the security to the vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the security to a new Owner. Tenant further covenants that it will not assign or
encumber, or attempt to assign or encumber, the monies deposited herein as
security, and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
SEE ARTICLE 42

 

Estoppel Certificate:      SEE ARTICLE 48

 

Successors and Assigns: 36. The covenants, conditions and agreements contained
in this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors and except
as otherwise provided in this lease, assigns.  SEE ARTICLE 52

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

12

--------------------------------------------------------------------------------


 

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

 

PARAMOUNT LEASEHOLD, L.P

 

 

 

By: Paramount Leasehold Management Corp.

 

 

 

 

 

 

By:

/s/ Stanley Garber

 

 

Name:

Stanley Garber

 

 

Title:

Vice President

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

 

By:

/s/ Todd Sloan

 

 

Name:

Todd Sloan

 

 

Title:

CFO

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK,

 

 

 

 

SS.:

 

 

COUNTY OF NEW YORK

 

 

On the 23rd day of October in the year 2014 before me, the undersigned, a Notary
Public in and for said State, personally appeared Todd Sloan, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Scott I. Schneider

 

NOTARY PUBLIC:

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS

 

RULES AND REGULATIONS ATTACHED TO AND MADE A PART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 33.

 

1 The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
any tenant or by jobbers or others in the delivery or receipt of merchandise,
any hand trucks, except those equipped with rubber tires and safeguards. If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.

 

2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

 

3. No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

 

4.  No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of Owner.

 

5.  Except as otherwise permitted herein, no sign, advertisement, notice or
other lettering shall be exhibited, inscribed, painted or affixed by Tenant on
any part of the outside of the demised premises or the building, or on the
inside of the demised premise if the same is visible from the outside of the
demised premises, without the prior written consent of Owner, except that the
name of Tenant may appear on the entrance door of the demised premises. In the
event of the violation of the foregoing by Tenant, Owner may remove same without
any liability, and may charge the expense insured by such removal to Tenant.
Interior signs on door and directory tablet shall be inscribed, painted or
affixed for Tenant by Owner at the expense of Tenant, and shall be of a size,
color and style acceptable to Owner.

 

6.  Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form apart. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.

 

7.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of its tenancy,

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

restore to Owner all keys of stores, offices and toilet rooms, either furnished
to, or otherwise procured by, Tenant, and in the event of the loss of any keys
so furnished, Tenant shall pay to Owner the cost thereof.

 

8.  Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors or as
otherwise permitted herein, and only during hours and in a manner approved by
Owner. Owner reserves the right to inspect all freight to be brought into the
building and to exclude from the building all freight which violates any of
these Rules and Regulations of the lease, of which these Rules and Regulations
are a part.

 

9.  Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.

 

10.  Subject to the provisions of Articles 79 and 80, Owner reserves the right
to exclude from the building all persons who do not present a pass to the
building signed by Owner. Owner will furnish passes to persons for whom Tenant
requests same in writing. Tenant shall be responsible for all persons for whom
it requests such pass, and shall be liable to Owner for all acts of such
persons. Tenant shall not have a claim against Owner by reason of Owner
excluding from the building any person who does not present such pass.

 

11.  Owner shall have the right to prohibit any advertising by Tenant which, in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.

 

12.  Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

 

13.  If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Owner with respect to such services. Tenant shall
cooperate with Owner in obtaining maximum effectiveness of the cooling system by
lowering and closing venetian blinds and/or drapes and curtains when the sun’s
rays fall directly on the windows of the demised premises.

 

14.  Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.

 

15.  Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Such separate receptacles may, at Owner’s option,
be removed from the demised premises in accordance with a collection schedule
prescribed by law. Tenant shall remove, or cause to be removed by a contractor
acceptable to Owner, at Owner’s sole discretion, such items as Owner may
expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has the
option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or
(b) which consists of such items as Owner may expressly designate for Tenant’s
removal, and

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

to require Tenant to arrange for such collection at Tenant’s sole cost and
expense, utilizing a contractor satisfactory to Owner. Tenant shall pay all
costs, expenses, fines, penalties, or damages that may be imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

 

Address

 

 

 

Premises

 

 

 

TO

 

 

 

 

 

STANDARD FORM OF

 

 

 

Office Lease

 

 

 

The Real Estate Board of New York, Inc.

 

copyright 2004. All rights Reserved.

 

Reproduction in whole or in part

 

prohibited.

 

 

 

 

 

 

 

Dated               in the year

 

Rent Per Year

 

Term

 

From

 

To

 

 

 

Drawn by

 

 

 

Checked by

 

 

 

Entered by

 

 

 

Approved by

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

ADDITIONAL CLAUSES ATTACHED TO AND FORMING PART OF LEASE DATED AS OF OCTOBER
    , 2014 BETWEEN PARAMOUNT LEASEHOLD, L.P., AS LANDLORD, AND TREMOR
VIDEO, INC., AS TENANT.

 

Wherever the terms, covenants and conditions contained in the printed portion of
this Lease shall be in conflict with any of the terms, covenants and conditions
in the Additional Articles 37 - 78 (the “Additional Articles”) that follow, the
Additional Articles shall prevail.

 

The following capitalized terms shall have the meanings hereinafter set forth as
used in these Additional Articles:

 

The term “Lease” shall refer to this Agreement of Lease, sometimes referred to
in Articles 1 through 36 of this Lease by the non-capitalized term “lease”.

 

The term “Landlord” shall mean Paramount Leasehold, L.P., a New York limited
partnership, sometimes referred to herein as “Owner” in this Lease.

 

The term “Demised Premises” shall mean the entire eighth (8th) floor (the
“Demised Premises”) in the Building, sometimes referred to in Articles 1 through
36 of this Lease as the “demised premises”, consisting of the Initial Premises,
shown as the single-hatched area on Exhibit A (the “Initial Premises”), and the
Additional Premises, shown as the cross-hatched area on Exhibit A (the
“Additional Premises”). The Initial Premises and Additional Premises are
collectively referred to as the “Demised Premises”.

 

The term “Building” shall mean the building known as 1501 Broadway in the
Borough of Manhattan, City of New York, State of New York sometimes referred to
in Articles 1 through 36 of the Lease as the “building”.

 

The term “Rules and Regulations” shall mean rules and regulations 1 through 15
attached to and made a part of the Lease in accordance with Article 33.

 

The term “Tenant’s Proportionate Share” shall mean [*****]% with respect to the
Initial Premises, and after the Additional Space Commencement Date shall mean
[*****]%.

 

37.                               TERM AND RENT:

 

A.            The term of this Lease shall commence as of the earlier of (i) the
date Landlord delivers vacant possession of the Initial Premises to Tenant with
items 1-7, 9-13 and 15 on the Work Letter (“Landlord’s Commencement Work”)
annexed as Exhibit B substantially complete, or (ii) in the event there are any
delays in the performance of Landlord’s Commencement Work as a result of any
Tenant Delay (as defined in Paragraph K), as opposed to any other reasons, the
date on which Landlord’s Commencement Work would have been substantially
complete, but for such Tenant Delay (the earlier of (i) or (ii), as applicable,
being referred to as the “Commencement Date”), and shall expire on the last day
of the calendar month in which the tenth (10th) anniversary of the Commencement
Date occurs (or until such term shall sooner cease and expire or be terminated
as hereinafter provided) (the “Expiration Date”).  The parties shall enter into
a written agreement confirming the Commencement Date, Rent Commencement Date (as
hereinafter defined) and the Expiration Date, but their failure to do so shall
not delay or invalidate the occurrence of such dates.  For purposes of this
Lease, Landlord’s Commencement Work shall be deemed to be “substantially
complete” when such work has been completed, except for non-material items, or
so-called “punch list” items, the absence of which do not affect the use or
occupancy of the Demised Premises (other than to a de minimis extent) or affect
or impair Tenant’s ability to perform its Initial Improvements (as defined
herein).  Landlord shall provide Tenant with no

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

less than five (5) days advance notice of the substantial completion of
Landlord’s Commencement Work, and the parties shall perform a joint walk-through
to identify any incomplete items of Landlord’s Commencement Work.  The parties
shall promptly thereafter prepare a punch list and Landlord shall use reasonable
efforts to complete any such “punch-list” items within thirty (30) days after
the Commencement Date.  Landlord shall use reasonable efforts to cause
Landlord’s Commencement Work to be substantially completed by December 1, 2014,
but shall not be obligated to cause such work to be performed on an overtime or
other premium basis.

 

B.            The basic annual rent (the “Fixed Rent”) for the term of this
Lease with respect to the Initial Premises is as follows, and shall be payable
on the first day of each month in advance in equal monthly installments:

 

PERIOD

 

ANNUAL FIXED RENT

 

MONTHLY RENT

 

Lease Years 1-5

 

$

[*****]

 

$

[*****]

 

Lease Years 6-10

 

$

[*****]

 

$

[*****]

 

 

C.            Effective as of the Additional Premises Commencement Date (as
defined in Article 73), the Fixed Rent shall be increased to reflect the
addition of the Additional Premises, and the parties shall enter into a written
agreement confirming the increased Fixed Rent.

 

D.            The term “Lease Year” shall refer to each twelve (12) month period
during the portion of the Lease term beginning on the Commencement Date.  Lease
Year 1 shall be the twelve (12) month period beginning on the Commencement Date
and ending on the day immediately preceding the first anniversary of the
Commencement Date.  Each succeeding Lease Year after Lease Year 1 shall run for
the succeeding twelve month period from the expiration of the preceding Lease
Year, and shall be consecutively numbered (i.e., the second Lease Year is
referred to as Lease Year 2, the third Lease Year is referred to as Lease Year
3, and so forth.).

 

E.            Notwithstanding the foregoing, provided no Event of Default shall
have occurred and be continuing, Tenant shall not be required to pay Fixed Rent
for the Initial Premises from the Commencement Date and continuing for the
twelve (12) calendar months of the term of the Lease (the “Free Rent Period”);
the day immediately following the expiration of the Free Rent Period is referred
to herein as the “Rent Commencement Date”); provided, however, that during such
abatement period, Tenant shall pay all other amounts due under this Lease,
including, but not limited to, any charges for utility services and electric
current supplied to the Demised Premises from the Commencement Date. In
addition, escalations based on increases in Taxes and payments in lieu of
operating expenses shall be payable in accordance with the provisions of
Articles 39 and 40, respectively.  Upon the occurrence and during the
continuance of an Event of Default beyond the expiration of applicable cure
periods, the abatement of Fixed Rent provided for in this Paragraph E shall be
tolled and the Fixed Rent at the rates set forth in this Lease shall be payable
during the period in which Tenant would otherwise be entitled to the use of the
Premises free of Fixed Rent until the date such Event of Default has been cured,
at which point the unused portion of such abatement of Fixed Rent shall be
reinstated.  Any such Rent payment shall be paid within thirty (30) days after
demand therefor and shall constitute Additional Rent under this Lease.  If
Landlord does not substantially complete (i) items 1-5, 7, 9-13 and 15 of
Landlord’s Commencement Work on or before December 15, 2014, and (ii) item 6 of
Landlord’s Commencement Work on or before January 7, 2015, both of which dates
shall be extended on a day-for-day basis for any period of a Force Majeure Event
(as defined in Article 66) or Tenant Delay, then for each such day that the
Commencement Date (as so extended by the occurrence of a Force Majeure Event or
Tenant Delay)

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

has not occurred, the Free Rent Period shall be extended on a day-for-day basis
for the first thirty (30) days of such delay, and thereafter by two (2) days for
each day of such delay.

 

F.             Landlord may perform the work noted in items 8 and 14 on the
annexed Work Letter during the Free Rent Period (the “Post-Commencement Work”). 
If Landlord’s performance of its Post-Commencement Work causes a Delay (as
hereinafter defined) in Tenant’s construction of its Initial Improvements in the
Demised Premises, and provided that such Delay shall not have been caused by
(x) a Force Majeure Event, or (y) any Tenant Delay, then the Free Rent Period
shall be extended on a day-for-day basis for each day that Tenant is Delayed in
the construction of its Initial Improvements.  As used in this subparagraph,
“Delay” shall mean that Tenant’s Contractors (i) have been materially deprived
of access to the Demised Premises for the purpose of performing the Initial
Improvements, or (ii) are delayed (other than to a de minimus extent) or
prevented from performing their scheduled work in any portion of the Demised
Premises as a result of the performance of Landlord’s Post-Commencement Work. 
The mere fact that both parties may be performing work in the Demised Premises
at the same time during the Free Rent Period shall not, in and of itself,
constitute a Delay or a Tenant Delay.  The parties shall use commercially
reasonable efforts to coordinate their work and keep the other apprised of their
respective work schedules during this period and each party shall perform their
Alterations in such a manner so as not to interfere with or delay the other’s
performance of their Alterations.  Landlord shall give Tenant written notice of
any act or omission on the part of the Tenant (or Tenant’s contractors or
agents) which will prevent Landlord from completing its Post-Commencement Work
during the Free Rent Period, and Tenant shall have two (2) Business Days
thereafter to address such act or omission before it shall constitute a basis to
claim that such act or omission prevented Landlord from completing the
Post-Commencement Work during the Free Rent Period.  Tenant shall give Landlord
written notice if Landlord’s performance of the Post-Commencement Work will
result in a Delay to Tenant, and Landlord shall have two (2) Business Days
thereafter to address the manner in which its performance of the
Post-Commencement Work is causing a Delay before it shall constitute a basis to
claim that Tenant has suffered a Delay.

 

G.            If Landlord fails to substantially complete the Post-Commencement
Work by the date which is ninety (90) days after the Commencement Date, which
date shall be extended on a day-for-day basis for any period of a Force Majeure
Event or Tenant Delay, then for each day that Landlord’s Post-Commencement Work
has not been completed, the Free Rent Period shall be extended on a day-for-day
basis for the first thirty (30) days of such delay, and thereafter by two
(2) days for each day of such delay.

 

H.            If the Commencement Date or Additional Premises Commencement Date
occurs on other than the first day of a calendar month, the Fixed Rent for such
calendar month shall be pro-rated and the balance of the first month’s rent paid
on Lease execution shall be credited against the next monthly installment of
Fixed Rent.  If the term expires on any date other than the last day of a
calendar month (except if the term terminates by reason of Tenant’s default
hereunder), the Fixed Rent for such calendar month shall be pro-rated.

 

I.             If at any time or times during the term, the Fixed Rent,
additional rent or other charges payable by Tenant hereunder shall not be fully
collectible for reason of any order or regulation, or direction of a public
officer or body pursuant to law (including, without limitation, rent control or
stabilization laws), then for the period prescribed by such laws, ordinances,
regulations or directions, Tenant shall pay to Landlord the maximum amounts
permitted pursuant thereto.  Upon the expiration of the applicable period of
time during which such amounts shall be uncollectible, Tenant shall pay to
Landlord as additional rent, within thirty (30) days after demand, all such
uncollected amounts that would have been payable for the period absent such
legal restrictions; provided, however, that the retroactive collection thereof
shall then be lawful.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

J.             Except as may otherwise be specified in this Lease, Tenant shall
pay or cause to be paid, without demand therefor or notice, in each case without
any set-off, counterclaim, abatement or deduction whatsoever, as additional
rent, all costs, fees, taxes, interest, charges, expenses, reimbursements and
obligations, and all interest and penalties thereon, which Tenant in any of the
provisions of this Lease has assumed or agreed to pay or which Tenant agrees are
to be at the cost or expense of Tenant or as to which Landlord shall legally
become entitled pursuant to the terms of the Lease (all of which are hereinafter
sometimes referred to as “additional rent” or “Additional Rent”), and, in the
event of non-payment thereof, Landlord shall have, in addition to all other
rights and remedies, all the rights and remedies provided for herein or by law
in the case of non-payment of Fixed Rent.  Unless otherwise specified herein,
all items of Additional Rent shall be paid to Landlord within thirty (30) days
after delivery of a notice or demand therefor.

 

K.            Landlord shall provide Tenant with access to the Initial Premises
and the Additional Premises two weeks prior to the respective Commencement Date
for each of the spaces,  so that Tenant may commence construction of its Initial
Improvements in each space.  Tenant’s use of any portion of the Demised Premises
prior to the respective Commencement Dates shall be free of the obligation to
pay Fixed Rent, but such use shall otherwise be subject to the terms of this
Lease, including, without limitation, all indemnification obligations, the
obligation to provide evidence of the insurance coverage required in
Article 48.  Tenant shall not enter or use the Demised Premises prior to the
Commencement Date so as to cause a Tenant Delay (as hereinafter defined) in the
performance of Landlord’s Work. As used herein, “Tenant Delay” shall mean that
(A) Landlord’s contractors (i) have been materially deprived of access to the
Demised Premises for the purpose of performing Landlord’s Work, or (ii) are
unable to perform their scheduled work in any portion of the Demised Premises as
a result of the performance of Tenant’s Initial Improvements, or (B) the
performance and substantial completion of Landlord’s Work has been delayed
beyond its reasonably anticipated completion date due to any negligence,
omission (where there is a duty to act) or intentional act of any nature of
Tenant or any of Tenant’s agents, employees, contractors or subcontractors.  The
mere fact that both parties may be performing work in the Demised Premises at
the same time shall not, in and of itself, constitute a Tenant Delay or an act,
omission, or fault of either party for purposes of this paragraph.  The parties
shall use commercially reasonable efforts to coordinate their work and keep the
other apprised of their respective work schedules during this period and each
party shall perform its Alterations in such a manner so as not to interfere with
or delay the other’s performance of its Alterations.  Landlord shall give Tenant
written notice of any act or omission on the part of the Tenant (or Tenant’s
contractors or agents) which will prevent Landlord from completing Landlord’s
Work by the Commencement Date, and Tenant shall have two (2) Business Days
thereafter to address such act or omission before it shall constitute a basis to
claim that such act or omission was a “Tenant Delay” which prevented Landlord
from completing Landlord’s Work.

 

38.          ELECTRICITY:

 

A.            Landlord shall provide electricity in the amount of the Electric
Capacity as set forth in Exhibit _B annexed hereto to the Demised Premises
through the Building’s existing risers, feeders and wiring.  Tenant’s
consumption of electricity in the Demised Premises shall be measured by one or
more submeters installed by Landlord as provided in this Article 38.  So long as
electric current is to be supplied by Landlord, from and after the Commencement
Date, Tenant shall purchase electricity from Landlord or Landlord’s designated
agent at a price equal to [*****]% of Landlord’s Actual Cost of providing
electricity to the Demised Premises.  As used herein, “Landlord’s Actual Cost”
shall be determined by dividing (i) the total dollar amount billed to Landlord
for supply and delivery to the Building by the utility providing electric
service to the Building (including, but not limited to, all charges for demand,
fuel, peak and off-peak usage, “time of day” usage, fuel adjustment charges,
rate adjustment charges, sales tax, and

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

any other relevant adjustments and charges) by (ii) the total kilowatt hours
utilized by the Building for such billing period.  All amounts payable under
this Article 38 shall constitute Additional Rent.

 

B.            Landlord, as part of Landlord’s Work, shall install one or more
submeters to measure Tenant’s consumption of electricity within the Demised
Premises, including, if applicable, the totalizer referred to in Exhibit B. 
Landlord shall maintain the meters in working order.  Tenant shall pay the bills
for electric current furnished within thirty (30) days after Landlord delivers a
statement to Tenant.  Tenant shall comply with such rules, regulations and
contract provisions as are customarily prescribed by public service corporations
supplying such services, for consumption similar to that of Tenant.

 

C.            Landlord may discontinue the supply of electric current to the
Demised Premises at any time on ninety (90) days’ notice to Tenant without being
liable to Tenant therefor or without in any way affecting this Lease or the
liability of Tenant hereunder or causing the diminution of Rent, and such
discontinuance shall not be deemed to be a lessening or diminution of services
within the meaning of any law, rule, or regulation now or hereafter enacted. 
Notwithstanding the foregoing, unless required to do so by law, Landlord shall
not voluntarily discontinue the supply of electric current to the Demised
Premises until Tenant has been able to obtain such electric current from another
supplier (but Landlord shall be required to so wait only if Tenant shall act
diligently to procure another supplier of electric current).  Should Landlord
give such notice of discontinuance, Tenant shall make Tenant’s own arrangements
to receive such service direct from such public utility corporation serving the
Building and Landlord shall permit Landlord’s wires, risers, conduits, switches
and other electric infrastructure and meters, to the extent to which they are
safely available for such use and to the extent to which they may be used under
any applicable governmental regulations or the regulations of such public
utility, to be used for the purpose without charge therefor.  Should any
additional or other wiring, conduits, meters or any other or different
distribution equipment be required in order to permit Tenant to receive such
service directly from the public utility, the same will be installed by
Landlord, at the sole cost and expense of Landlord provided that if such
discontinuance was required by law, such installation costs shall be shared
equally by Landlord and Tenant.  All such facilities installed shall be
installed in a workmanlike manner which complies with applicable governmental
regulations and the regulations of the public utility.  Landlord will in any
such case permit any pipe-chases or channels available in the Building to be
used by Tenant for Tenant’s cables and conduits, to the extent that the same may
be available and may be safely used for the purpose.

 

D.            Except to the extent caused by the negligence or wilful misconduct
of Landlord, its officers, employees, agents or contractors or as otherwise
expressly provided in this Lease, Landlord shall not in any way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur if either the quantity or character of electric service is changed or
is no longer available or suitable for Tenant’s requirements, nor shall Landlord
be in any way responsible for any interruption of service due to breakdowns,
repairs, malfunction of electrical equipment or any other cause relating to
electrical service due to a Force Majeure Event.  Tenant covenants and agrees
that at all times its use of electric current shall never exceed the capacity of
existing feeders to Tenant’s floor(s) or space (if less than an entire floor) or
the capacity of the risers or wiring installation in the Building, provided,
that the capacity to the Demised Premised shall not be less than that set forth
in Exhibit B.  If, in Landlord’s sole reasonable judgment, Tenant’s electrical
requirements necessitate installation of an additional riser, risers or other
necessary equipment, the same may be installed by Landlord at Tenant’s cost and
expense (together with Tenant’s Proportionate Share of any electrical panels
which are required to be installed as a result of the installation of such
additional risers), which charges shall constitute Additional Rent, provided
such charges shall not exceed a commercially reasonable rate for such work.  If
Tenant makes written request to install a riser or risers to supply Tenant’s
electrical requirements, such request shall be subject to the prior written
consent of Landlord in each instance, and such riser, risers or other equipment

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

shall be installed by Landlord at Tenant’s expense, if in Landlord’s sole, but
reasonable judgment, the same are necessary and will not cause or create a
dangerous or hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb other tenants or
occupants.

 

39.          ESCALATION - INCREASE IN REAL ESTATE TAXES:

 

The parties hereto, recognizing the sharp increase in taxes and other expenses,
and anticipating the continuation to such pattern, desire to set forth a fair
and equitable method of defraying and absorbing such increase between Landlord
and Tenant.  Tenant therefore agrees to pay Landlord, as additional rent, its
share of any such increase as follows:

 

A.            As used in this Article 39, the following definitions shall apply:

 

i.      “Taxes” as used herein shall mean the aggregate of the following items:
(a) real estate taxes, (b) assessments (including, without limitation,
assessments for public improvements or benefits whether or not commenced or
completed during the term of this Lease, and any Business Improvement District
taxes and assessments), (c) water charges, (d) sewer rents, which may be
assessed, levied, confirmed or imposed on or in respect of, or be a lien upon,
the land and/or the Building thereof on which the Demised Premises are a part
and (e) any tax or assessment levied, assessed or imposed against such land
and/or Building or the rents or profits therefrom or any other charge or levy
made by a taxing authority to the extent that the same shall be in lieu of all
or any portion of any item set forth herein.  The term “Taxes” shall not include
any franchise, gross income, inheritance, transfer or similar tax or any
interest or penalties for late payments of Taxes.  Further, if assessments may
be paid in installments, same shall be deemed payable over the maximum number of
installments and only those installments so deemed payable in any Lease Year
shall be included for such Lease Year.

 

ii.     “Base Year” shall mean the calendar year commencing January 1, 2015 and
ending December 31, 2015.

 

iii.    “Base Tax” shall mean the amount of Taxes, as finally determined,
payable by Landlord during the Base Year.

 

iv.    “Tenant’s Tax Payment” shall be [*****]% of any increases in Taxes over
the Taxes in the Base Year with respect to the Initial Premises, and following
the Additional Space Commencement Date, [*****]% of any increases in Taxes over
the Taxes in the Base Year.

 

B.            Commencing as of January 1, 2016, Tenant covenants and agrees to
pay, in each and every Lease Year during the term of this Lease and any and all
renewals, extensions and modifications thereof, Tenant’s Tax Payment.

 

C.            Tenant’s Tax Payment shall be due and payable within thirty (30)
days after Landlord shall have delivered to Tenant a statement setting forth the
amount of Tenant’s Tax Payment and the basis therefor provided that same shall
be payable in two (2) payments consistent with the current New York City fiscal
tax year tax payment dates of January 1 and July 1, (or in more frequent
installments if New York City requires that Taxes be paid in more frequent
installments) and no earlier than thirty (30) days prior to their due date. 
Bills for such Taxes from the taxing authority shall be sufficient evidence of
amount for the purpose of calculating Tenant’s Proportionate Share.  In the
event Tenant fails to pay Tenant’s Tax Payment when due, Landlord shall be
entitled, with respect thereto, to any and all remedies to which Landlord may be
entitled under this Lease for default in the payment of rent.  The failure of
Landlord to bill Tenant for Tenant’s Tax Payment in any fiscal year shall not
prejudice the right of Landlord to subsequently bill Tenant for such fiscal year
or any subsequent fiscal year provided that in no

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

event may Landlord bill Tenant for any Tenant’s Tax Payment more than three
(3) years after the billing period as to which such Tenant’s Tax Payment was
applicable..

 

D.            In the event the Base Tax is reduced as a result of any
appropriate proceeding, such reduced liability as finally fixed shall be
regarded as the Base Tax and Landlord shall have the right to adjust the amount
due from Tenant in any year in which Tenant is or was obligated to pay Tenant’s
Proportionate Share, and Tenant agrees to pay the amount of such adjustment on
the rent installment day next following receipt of a written statement from
Landlord setting forth the amount and basis of such adjustment.  In the event
Landlord shall receive a refund or abatement of Taxes for any year during which
Tenant has paid Tenant’s Proportionate Share, as above provided, the proceeds of
such refund or abatement, less legal fees and other third party expenses
incurred in collecting the same (unless already included in Taxes), shall be
applied and allocated to the periods for which the refund or abatement was
obtained and appropriate adjustment shall be made between Landlord and Tenant or
if this Lease has ended, same shall promptly be paid to Tenant.  Notwithstanding
the foregoing, Tenant shall not be entitled to receive a portion of any
abatement which, by its terms, is to be credited to specific tenants (other than
Tenant), rather than being applied against Taxes generally.  Tenant shall pay to
Landlord, upon demand as additional rent, Tenant’s Proportionate Share of
Landlord’s costs, including but not limited to, attorney and consultant fees
incurred by Landlord in connection with any action or proceeding to reduce the
assessed valuation of the land and the Building (unless such costs have already
been included in Taxes).

 

E.            With respect to any period at the expiration of the term of this
Lease which shall constitute a partial year, Landlord’s Statement shall
apportion the amount due hereunder.  The obligations of Tenant, with respect to
Tenant’s Proportionate Share applicable for the last year of the term of this
Lease, or part thereof, shall survive the expiration, or sooner termination, of
the term of this Lease.

 

40.          OPERATING EXPENSE ESCALATION:

 

In lieu of an operating expense escalation, Tenant agrees to pay to Landlord a
one percent [*****]%  increase in Fixed Rent, commencing on the first
anniversary of the Rent Commencement Date, and continuing on each anniversary
thereafter for the balance of the term of the Lease.  The increase will be
compounded and cumulative.  The Fixed Rent, as increased in accordance with the
provisions of this Article 40, is set forth in Exhibit C.

 

41.          ALTERATIONS; SIGNAGE:

 

Supplementing the provisions of Article 3:

 

A.            Tenant shall not make any change, alteration, demolition,
restoration or improvement in, to or of the Demised Premises or erect any signs
to the exterior of the Demised Premises (collectively, an “Alteration”), without
first, in each instance, obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned.  Anything to
the contrary in Article 3 of the Lease notwithstanding, Tenant shall be
permitted to perform non-structural alterations without the prior written
consent of Landlord, provided such alterations (i) do not adversely affect the
structural integrity of the Demised Premised or the Building, (ii) do not
adversely affect the existing electrical, plumbing, heating, air conditioning,
sewerage or drainage systems, or other building utility system (outside of
Tenant’s internal distribution of same), (iii) do not affect the exterior of the
Building, (iv) do not violate the restrictions or requirements imposed upon
Landlord by any mortgage or superior lease affecting the Demises Premises or
Building (provided a copy of same has been furnished to Tenant), (v) do not
require the Certificate of Occupancy then in effect for the Demised Premises to
be amended, (vi)

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

do not require the obtaining of a building permit or other governmental approval
or permit, (vii) do not reduce the value of the Building, or (viii) do not cost
more than $150,000 in the aggregate over a six (6) month period during each of
the first five (5) Lease Years, and $200,000 in the aggregate over a six
(6) month period in any Lease Year thereafter (the Alterations permitted by this
sentence herein referred to as “Permitted Alterations”).  In addition,
Landlord’s consent shall not be required for minor, non-structural work which is
cosmetic or decorative in nature, such as painting, carpeting, wall papering,
computer and telco wiring and cabling which is internal to the Demised Premises
(except to the Point of Connection to the Building’s systems or risers) or which
runs through shaft space provided by Landlord for such purpose and does not
affect any other tenants’ premises in the Building, regardless of cost
(“Decorative Work”). Tenant acknowledges that the Building of which the Demised
Premises form a part has been designated a Landmark.  All of Tenant’s
Alterations shall comply with all applicable rules and regulations with respect
to such Landmark designation.  In no event shall Tenant make any Alterations at
any time when Tenant is in default beyond the expiration of applicable grace
periods.  Any and all Alterations may be made only subject to and in compliance
with the following:

 

(1)           Before the commencement of any Alteration (other than Decorative
Work) herein:  (i) Tenant shall, except in an emergency, give thirty (30) days’
prior notice to Landlord; (ii) Tenant shall obtain Landlord’s prior approval of
the licensed architect and/or mechanics selected and paid for by Tenant who
shall, respectively, observe and perform any such Alteration; and (iii) other
than with respect to Permitted Alterations, together with the notice in (i),
Tenant shall submit to Landlord detailed plans and specifications for the
proposed Alteration, prepared by Tenant’s approved architect and/or engineer,
obtain Landlord’s prior approval of such plans and specifications, which
approval shall be granted or withheld in accordance with the provisions of this
Article 41.

 

(2)           No Alterations, except in the case of a Permitted Alteration or
Decorative Work, shall be made except as are in all material respects in
accordance with such detailed plans and specifications, or with any amendments
or additions thereto, as have been approved by Landlord.  Tenant shall reimburse
Landlord for its reasonable and actual out of pocket third party expenses
incurred by Landlord in reviewing Tenant’s plans and specifications, such
reimbursement to be made within thirty (30) days of receipt of Landlord’s
invoice therefor.  All of Tenant’s contractors, architects and construction
managers shall be subject to Landlord’s prior approval, which shall not be
unreasonably withheld, or conditioned and Landlord shall respond to such request
for approval within seven (7) Business Days of such request, and if such failure
continues for more than two (2) Business Days following Tenant’s delivery of a
notice that Landlord’s failure to respond to Tenant’s request shall result in
such contractor, architect or construction manager being deemed approved by
Landlord, then Landlord’s failure to respond within such two (2) Business Days
period shall constitute Landlord’s approval of such contractor, architect or
construction manager.  Further, Landlord hereby approves of Spector Group as the
architect for the Initial Improvements.  Landlord shall respond to Tenant within
ten (10) Business Days for plans which are reviewed “in house”, and within
fifteen (15) Business Days for plans which are sent for outside review,
following Tenant’s submission of its detailed plans and specifications for its
proposed Alterations in the Demised Premises.  If Landlord does not approve
Tenant’s plans, it shall state the specific reasons for such disapproval in its
response to Tenant.  If Landlord requests additional information or changes in
the plans, Landlord shall respond within seven (7) Business Days following the
resubmission of such additional information or revised plans.  If Landlord fails
to timely respond to Tenant’s request for approval, and such failure to respond
continues for more than five (5) Business Days following Landlord’s receipt of a
notice from Tenant that Landlord’s failure to respond to Tenant’s request shall
result in the plans and specifications being deemed approved by Landlord, then
Landlord’s failure to respond within such five (5) Business Day period shall
constitute Landlord’s approval of such plans and specifications;

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

(3)           No Alteration shall be undertaken until Tenant shall have procured
and paid for, so far as the same may be required from time to time, all permits
and authorizations of any federal, state or municipal government or governmental
agency, or any board, bureau, commission, department or body thereof, having or
asserting jurisdiction;

 

(4)           Intentionally Omitted.

 

(5)           Any Alteration shall be made promptly and in a good and
workmanlike manner and in compliance with all applicable permits and
authorizations and with all laws, ordinances, orders, resolutions, restrictions
and regulations, and the requirements of the Fire Insurance Rating Organization
having jurisdiction and the local Board of Fire Underwriting, or any similar
body;

 

(6)           Landlord may require that any structural Alteration or any
Alteration that affects any service or utility system of the Building (other
than Tenant’s internal distribution system that does not affect the operation of
such system outside of the Demised Premises or a system exclusively servicing
the Demised Premises) be performed in the presence of and under the supervision
of an engineer or other construction professional designated by Landlord whose
reasonable fees and expenses (as evidenced by copies of bills or invoices
furnished by Landlord to Tenant) shall be paid by Tenant within thirty (30) days
after demand therefor by Landlord; if any Alteration involves a tie-in to the
electrical system of the Building, Landlord may require Tenant to use Landlord’s
designated electrical contractor for the Building (provided its fees are
commercially reasonable) to perform such Alteration, at Tenant’s expense.

 

(7)           Unless Tenant is validly disputing same, the cost of any
Alteration shall be paid when due so that the Demised Premises shall at all
times be free of liens for labor and materials supplied or claimed to have been
supplied to the Demised Premises and free from any encumbrances, chattel
mortgages, conditional bills of sale or security interests.  Upon completion of
all Alterations, Tenant shall deliver to Landlord written waivers or the right
to file mechanics’ liens, or in lieu thereof, general releases from all
contractors, subcontractors or materialmen (except to the extent of deminimis
invoices of $5,000 or less) employed in connection with such alteration.  In all
events, whether or not Tenant is disputing any such costs, if any mechanic’s,
materialman’s or like lien are filed against the Demised Premises for work done
for, or claimed to have been done for, or materials furnished to, or claimed to
have been furnished to, Tenant shall commence and diligently proceed to have
these liens bonded or discharged of record within thirty (30) days after notice
of the filing thereof, thereafter all at Tenant’s own sole cost and expense. 
Tenant, at its own sole cost and expense, shall defend the Demised Premises and
Landlord against all suits for the enforcement of any such lien or any bond in
lieu of such lien, and Tenant hereby indemnifies Landlord and the Demised
Premises against any and all damages, expenses, or liabilities resulting from
any such lien or suit.  Should Tenant fail to commence or diligently proceed to
timely discharge any such lien, Landlord may do so by payment, bond or otherwise
on 15 days’ notice to Tenant and the amount paid or incurred therefore by
Landlord shall be payable by Tenant as Additional Rent forthwith upon demand;

 

(8)           Worker’s compensation insurance covering all persons employed in
connection with the work and with respect to whom death or bodily injury claims
could be asserted against Landlord, Tenant or the Demised Premises, and
comprehensive general public liability insurance, including as the insured
Landlord and Tenant and any mortgagee or holder of any ground or underlying
lease with limits of not less than those fixed for such insurance in Article 47
hereof shall be obtained prior to commencing any such Alterations and shall be
maintained by Tenant (or Tenant’s contractor) at Tenant’s or at such
contractor’s own sole cost and expense at all times when any work is in process
in connection with any such Alteration;

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

(9)           If Tenant employs any contractor to perform Alterations in the
Demised Premises, such contractor and any subcontractor shall agree to employ
only such labor as will not result in jurisdictional disputes or strikes or
cause labor disharmony in the Building.  If Tenant fails to comply with this
provision, Landlord may require Tenant to cease the performance of its
Alterations.

 

(10)         All Alterations shall be subject to reasonable regulation by
Landlord, consistent with good building management practices of first-class
buildings located in the Borough of Manhattan, City, County and State of New
York, and in accordance with Landlord’s rules and regulations.  A copy of
Landlord’s current Alteration rules and regulations are attached hereto as
Exhibit D.  Landlord may require scheduling of the work during such days and
hours as Landlord may reasonably specify in order to minimize interruption to
the operation of the Building and/or disturbance to any of the tenant or
occupants thereof.

 

B.            Any Alterations or Initial Improvements made by Tenant using the
Improvement Allowance (as hereinafter defined) shall belong to Landlord and
Landlord shall treat it the same on its federal income tax returns.  Any
Alterations or Initial Improvements made by Tenant at its own expense shall
belong to Tenant for federal income tax purposes and Tenant shall treat it the
same on its federal income tax returns.

 

C.            Except as otherwise permitted under this Lease, Tenant shall not
place any signs, sticker, poster, notice, advertising material or any item of
any kind or nature, to the extent that same shall be visible from outside the
Building, without the prior written approval of Landlord.  Tenant may not
install or maintain any signage in the exterior windows of the Demised
Premises.  Tenant may install identification signage, with Tenant’s name and
logo, in the elevator lobby of the floor on which the Demised Premises are
located, subject to Landlord’s reasonable consent, not to be unreasonably
withheld, delayed or conditioned.

 

D.            Nothing in this Lease shall be construed in any way as
constituting the permission, consent or request of Landlord, express or implied,
through act, or omission to act, by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, installation,
addition, decoration, alteration, or repair of or to the Demised Premises or as
giving Tenant the right, power, or authority to contract for or permit the
rendering of any service or the furnishing of any material that would give rise
to the filing of any mechanic’s lien against the Building or the Demised
Premises or Landlord’s interest therein.

 

E.            Tenant shall be entitled to Tenant’s Proportionate Share of
listings in the directory located in the Building’s lobby.

 

F.             As an accommodation to Tenant, Landlord shall execute New York
City Building Department form PW1 for each required discipline and TR1 for each
required inspection upon or prior to Landlord’s receipt of Tenant’s plans for
any Alterations, including the Initial Improvements (as hereinafter defined), so
as to enable Tenant to submit the plans for Building Department review
simultaneously with review by Landlord.  Neither Landlord’s execution of these
forms nor the submission of the plans to the Building Department shall be deemed
to constitute Landlord’s approval of such plans, which plans shall be subject to
Landlord’s consent in accordance with the provisions of the Lease.  If Landlord
requires that any revisions be made in the plans, Tenant shall, after Landlord’s
approval of such revision,  promptly remit such revisions to the Building
Department, and shall provide written evidence of such submission to Landlord. 
In no event shall Tenant commence or perform any Initial Improvements prior to
(i) having received Landlord’s consent thereto, whether or not required permits
have been issued for such alterations by the Building Department, or (ii) the
issuance of any permits which were issued by

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

the Building Department before its receipt and review of all revisions to the
plans originally submitted.  It shall be the sole responsibility of Tenant to
obtain all permits required in connection with the construction of the Initial
Improvements, which reflect the plans as finally approved by Landlord.  If any
such forms to be signed by Landlord in connection with such submission or in
connection with any self-certification by any of Tenant’s architects or
contractors require Landlord to agree “to take all remedial measures necessary
to meet DOB requirements if necessary”, the parties agree that, to the extent
that any such remedial measures exceed Landlord’s obligations under the Lease,
Tenant shall be responsible for the performance of such remedial measures solely
to the extent that they exceed Landlord’s obligations under the Lease.  If
Landlord incurs any reasonable, out-of-pocket third party expense to perform any
remedial measures which exceed its Lease obligations, Tenant shall indemnify
Landlord for such excess cost, which indemnification shall constitute Additional
Rent under the Lease.

 

G.            Notwithstanding the foregoing, if, in connection with Tenant’s
construction of its Initial Improvements or its initial move-into the Demised
Premises), Tenant’s construction materials or equipment are unable to fit into
the Building’s existing freight elevators, Landlord will, at no cost or expense
to Landlord, cooperate with Tenant to facilitate Tenant’s delivery of goods and
materials to the Initial Premises by hoist or crane.  If required in order to
bring such materials into the Demised Premises, Tenant may temporarily remove
one or more windows or a window pier in the Demised Premises.  Tenant shall
promptly, and at its sole cost and expense, reinstall the windows and window
pier, restore the exterior and interior of the Demised Premises and repair any
damage to the Building as a result of such work.  Tenant shall use Landlord’s
designated contractor in connection with any work involving removal or
replacement of the windows or the exterior of the Building (provided the rates
of such contractor are commercially reasonable).  Tenant shall, at its expense,
comply with all legal requirements in connection with the use of a hoist or
crane and all related work, including, without limitation, obtaining any permits
or approvals required from the Landmarks Preservation Commission.  All such work
described in this Article 41G shall be done during Non-Business Hours.

 

H.            Landlord shall keep in full force and effect a policy of insurance
against loss or damage by fire and such other risks and hazards as are insurable
under standard forms of “all risk” insurance policies, with extended coverage,
covering the Building, in an amount sufficient to avoid the effects of
co-insurance, in such amounts as Landlord may deem appropriate.

 

42.          SECURITY DEPOSIT:

 

Supplementing the provisions of Article 34:

 

A.            In the event Landlord applies or retains any portion or all of the
Security Deposit, Tenant shall, within ten (10) Business Days of receipt of
written notice from Landlord, restore the amount so applied or retained so that
at all times the amount deposited shall be the amount set forth in Article 34,
as modified by this Article 42.  Tenant shall deliver to Landlord, upon
execution of this Lease, a fully completed and executed W-9 form.  If Tenant
fails to provide same to Landlord, if any portion of the Security Deposit is
held in cash, it shall be deposited into a non-interest bearing account until a
W-9 Form is received by Landlord.

 

B.            In payment of the Security Deposit, Tenant shall deliver to
Landlord an unconditional, irrevocable and transferable letter of credit (such
letter of credit or any extension or replacement thereof, being hereinafter
referred to as the “L/C”) issued for the account of Landlord by a banking
institution headquartered in the United States and acceptable to Landlord in its
sole discretion, in substantially the form attached hereto as Exhibit E, on such
other commercially reasonable form as shall be reasonably approved by Landlord,
which L/C is to be held by Landlord in accordance with the terms of this
Article.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

The L/C shall provide that it will be duly honored upon presentation to the
issuing bank at a location within New York City or by facsimile, telecopier or
other means which does not require Landlord to travel outside of New York City. 
The L/C shall permit Landlord or its duly authorized representative (i) to draw
thereon up to the full amount of the credit evidenced thereby upon presentation
of the L/C and a sight draft in the amount to be drawn, together with Landlord’s
written statement that it is entitled to draw thereon pursuant to the terms of
the Lease, and (ii) to draw the full amount thereof to be held as cash Security
Deposit pursuant to this Article if Landlord receives notice from the bank or
Tenant that the L/C is not being renewed, and Tenant has not delivered to
Landlord a replacement cash security deposit or L/C by thirty (30) days prior to
the expiration date of the L/C.  The L/C shall provide that the bank shall give
Landlord at least forty-five (45) days prior written notice (by means of
receipted delivery) that the L/C is not being renewed. The term of the L/C, as
same may be extended, shall not expire prior to the date which is sixty (60)
days after the Expiration Date (or sixty days after the expiration of the
Renewal Term, if applicable).  The L/C shall be fully transferable by Landlord
and its successors and assigns without charge to Landlord.  If Landlord presents
the L/C for payment, the amount of the L/C shall become the Security Deposit
hereunder and shall be held, applied and returned by Landlord in accordance with
the terms provided by the lease for the holding, application and return of the
Security Deposit.  Landlord shall reasonably cooperate with Tenant in
effectuating any reduction in the Security Deposit to which Tenant is entitled
under the Lease, so that Tenant shall not be required to maintain more than one
L/C outstanding at any one time.  Notwithstanding the foregoing, Landlord hereby
approves of Silicon Valley Bank as the issuer of the L/C.

 

C.            Notwithstanding anything to the contrary herein, provided that,
upon each of the third, fourth and fifth anniversary of the Rent Commencement
Date, no Event of Default is then outstanding under this Lease beyond the
expiration of any applicable grace or cure period (each date on which all such
conditions have been satisfied is referred to as a “Security Reduction Date”),
the Security Deposit shall be reduced to the amounts indicated below; provided
that if an Event of Default then existed on a Security Reduction Date, and same
was other than a monetary Event of Default, upon the cure of such Event of
Default (and acceptance of such cure by Landlord without the Lease being
terminated) the L/C may then be reduced by Tenant as if no Event of Default had
existed on such Security Reduction Date.

 

The Security Deposit shall be reduced as follows:

 

Security Reduction Date

 

Amount of Reduction

 

Amount of Security Deposit

 

Third anniversary of the Rent Commencement

 

$

[*****]

 

$

[*****]

 

Fourth anniversary of the Rent Commencement Date

 

$

[*****]

 

$

[*****]

 

Fifth anniversary of the Rent Commencement Date

 

$

[*****]

 

$

[*****]

 

 

43.          USE RESTRICTIONS:

 

A.            Notwithstanding anything to the contrary contained in this Lease,
Tenant covenants and agrees that Tenant will not use the Demised Premises or any
part thereof, or permit the Demised Premises or any part thereof to be used:

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

i.              for the sale of travelers checks and/or foreign exchange to the
general public in off-the-street transactions;

 

ii.             as a diagnostic medical center and/or for the practice of
medicine, dentistry or any of the medical, healing or therapeutic arts;

 

iii.            for the teaching of or instructions or giving courses in either
secretarial skills, and/or languages and/or a “trade school,” the primary
business of which is instruction in fixing or operating office equipment and/or
business machines;

 

iv.            as a telephone answering service.

 

v.             for the operation of a restaurant serving Chinese food, whether
for consumption on the Demised Premises or for “take-out” service (meaning the
preparation and dispatching for delivery or pick-up of food stuff and beverages,
referred to herein as “Take-Out Service”) ;

 

vi.            as a pizzeria shop, whether for consumption on the Demised
Premises or for Take-Out Service;

 

vii.           as a “health food” restaurant, whether for consumption on the
Demised Premises or for Take-Out Service, or a retail business primarily selling
items normally sold in a health food store;

 

viii.          as a school;

 

ix.            as a discount store (except that nothing contained herein shall
interfere with Tenant’s normal pricing policies, including periodically offering
its products at a “sale” or markdown price);

 

x.             as a multiple tenancy store;

 

xi.            by a foreign or domestic governmental agency or authority;

 

xii.           as a betting parlor or gambling casino

 

xiii.          by a utility company;

 

xiv.         as a night club, dance hall, cabaret or similar use;

 

xv.          as a flexible workplace center consisting primarily of executive
suites and shared office workplaces; and/or

 

xvi.         any other exclusives granted by Landlord from time to time after
the date of this Lease to any Building tenants with respect to the sale or
providing of any merchandise or services not covered by any of the provisions of
clauses (i) - (xv) above, so long as such merchandise or the providing of such
services by such other tenant or tenants are not then being sold or provided by
Tenant at the Demised Premises.  Landlord shall promptly notify Tenant of any
such additional restrictive uses of the Demised Premises.  Notwithstanding the
foregoing to the contrary, this provision shall not be construed to restrict or
expand the permitted uses of the Demised Premises, as provided in Article 44
hereof.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------


 

B.      Notwithstanding anything to the contrary contained in this Lease,
(i) Tenant’s use of the Demised Premises shall be subject and subordinate to the
use restrictions set forth in Paragraph A above (the “Prohibited Uses”), and
(ii) Tenant covenants and agrees that Tenant will not use the Demised Premises
or any part thereof, or permit the Demised Premises or any part thereof to be
used in breach or in violation of any of the Prohibited Uses.  In no event shall
Landlord have any obligation to incur any expense or incur any obligations in
order to terminate or modify the Prohibited Uses.  Tenant hereby indemnifies and
holds Landlord harmless from all liability and expenses (including, without
limitation, reasonable attorneys’ fees) which it may incur as a result of
Tenant’s breach or violation of any of the Prohibited Uses.

 

44.          USE:

 

A.            Subject to compliance with all Legal Requirements, Tenant shall
use the Demised Premises for general, executive and administrative offices for
Tenant’s business, and other legal uses that are customarily ancillary and
incidental to such office use in connection with Tenant’s business, including a
pantry, and for no other purposes.

 

B.            Tenant acknowledges that the Demised Premises are located in a
building constituting a first class office building.  Tenant agrees that it will
operate the Demised Premises in a manner consistent with such a building.

 

C.            Tenant agrees that the value of the Demised Premises and the
building of which the Demised Premises form a part and the reputation of
Landlord will be seriously injured if the Demised Premises are used for any
obscene or pornographic purposes or any sort of commercial sex establishment. 
Tenant covenants and agrees not to knowingly bring or permit any occupant to
produce, maintain or disseminate any obscene or pornographic material on or from
the Demised Premises.  Tenant further covenants and agrees that Tenant will not
permit any of these uses by any sublessee or assignee of the Demised Premises. 
This provision will directly bind any successors in interest to Tenant.  Tenant
agrees that if at any time Tenant violates any of the provisions of this
Article, such violation shall be deemed a breach of a substantial obligation of
the terms of this Lease and objectionable conduct.  Pornographic material is
defined for purposes of this Article as any written or pictorial matter with
prurient appeal or any objects of instrument that are primarily concerned with
lewd or prurient or sexual activity.  Obscene material is defined here as it is
in NYS Penal Law #235.00.

 

D.            Tenant shall not otherwise use or permit to be used any space
outside of the Demised Premises for display, sale or any similar undertaking,
nor shall Tenant use or permit to be used any advertising medium and/or loud
speaker and/or amplifier and/or radios or televisions broadcast which is
intended to be heard outside of the Demised Premises.

 

45.          TENANT’S INSTALLATIONS:

 

A.            Notwithstanding anything hereinbefore contained to the contrary,
provided Tenant complies with all of the laws, orders, rules and regulations of
the governmental authorities and the Fire Insurance Rating Organization having
jurisdiction thereof and the Local Board of Fire Underwriters, or any other
similar body, and provided further Tenant is not then in default under any of
the terms, covenants and conditions of this Lease beyond the expiration of
applicable notice and cure periods, Tenant shall have the right, at its own cost
and expense to install such machinery, equipment and fixtures as may be required
for the proper conduct of Tenant’s business, except that Landlord’s prior
consent shall be required for any installation requiring structural alteration
or structural changes to the Demised Premises.  Subject to the provisions of
this Article, any and all movable machinery, equipment and

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 

fixtures installed by Tenant (sometimes herein referred to as “Tenant’s
Property”) shall remain personalty notwithstanding the fact that it may be
affixed or attached to the realty, and shall, during the term of this Lease or
any extension or renewal thereof, belong to and be removable by Tenant, provided
the (a) Tenant shall remove said installations prior to the expiration of such
term or the sooner termination thereof; and (b) Tenant shall repair any damage
caused by said removal and shall deliver the Demised Premises to Landlord in
broom clean condition, reasonable wear and tear and casualty excepted.  Prior to
the expiration of the term or sooner termination thereof, Tenant shall, at its
own cost and expense, remove from the Demised Premises all of Tenant’s Property
except such items thereof as Tenant shall have expressly agreed in writing with
Landlord are to remain and to become the property of Landlord, and Tenant shall
repair any damage to the Demised Premises resulting from such removal.

 

B.            When Tenant submits plans to Landlord for approval, Tenant shall
ask Landlord to advise it whether any Alteration proposed to be made in the
Demised Premises constitutes a Specialty Alteration (as defined below), which
will be required to be removed by Tenant upon the expiration or sooner
termination of the Lease.  If Landlord has advised Tenant that a proposed
Alteration is a Specialty Alteration that must be removed on or before the end
of the term, Tenant shall, prior to the end of the term hereof, remove any
Specialty Alterations so specified by Landlord, and repair all damage caused by
such removal and restore the affected portion or portions of the Demised
Premises to the same condition as upon the commencement of the term hereof,
reasonable wear and tear and casualty excepted.  Landlord shall only have the
right to require Tenant to remove those Alterations which are “Specialty
Alterations.”  Notwithstanding such notice given by Landlord, Landlord may
elect, by written notice to Tenant given no later than sixty (60) days prior to
the Expiration Date, to revoke its removal notice with respect to any Specialty
Alteration and, in such case, Tenant shall not remove such Specialty Alteration
from the Demised Premises.  For the purposes hereof a “Specialty Alteration” is
an Alteration that is not a customary office type installation, such as
executive bathrooms, raised flooring, and kitchen facilities for cooking or
frying of foods, or is structural in nature such as, but not limited to, a
vault, internal staircase, private elevator or slab penetration (other than for
risers or conduits), and which cost materially more to demolish and restore then
do customary office installations.  If Tenant is obligated to remove any
Specialty Alterations at the expiration or earlier termination of this Lease,
Tenant shall remove same and repair any damage caused thereby and restore such
affected area to the condition same was in prior to the installation of such
Specialty Alteration.  Any Specialty Alterations installed by Tenant which
Tenant was obligated to remove and which remain within the Demised Premises
after the expiration of such term or sooner termination thereof and after Tenant
is no longer in possession of the Demised Premises shall, at Landlord’s option,
either (i) become the property of Landlord, free of any claim by Tenant or any
person claiming through Tenant, or (ii) be removed and disposed of by Landlord,
at Tenant’s cost and expense, without further notice to or demand upon Tenant.
Machinery, fixtures, chattels, or equipment if any, furnished or installed by
Tenant, the cost of which is to be borne by Landlord, shall become the property
of Landlord upon payment therefor by Landlord or reimbursement of Tenant by
Landlord as the case may be, and shall not be removed by Tenant.  Tenant’s
obligations under this Article shall survive the expiration or sooner
termination thereof.

 

46.          INDEMNIFICATION:

 

Subject to the provisions of Article 9 regarding release of liability and waiver
of subrogation, Tenant hereby agrees to indemnify and save Landlord, its agents
and their respective partners, shareholders and principals harmless (“Landlord
Indemnified Parties”) from and against any and all losses, damages, suits,
judgments, liabilities and expenses, including but not limited to reasonable
attorney fees, arising out of or in connection with any claims based upon
Tenant, Tenant’s employees’, agents’, contractors’, and invitees’ use of the
Demised Premises or their negligence, or wilful misconduct; provided, that the
foregoing indemnity shall not apply to the extent such claim results from the
negligence

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

(other than negligence to which the release of liability and waiver of
subrogation provided in Article 9 applies) or wilful misconduct of any Landlord
Indemnified Party.

 

47.          INSURANCE:

 

A.            Tenant covenants and agrees, at its sole cost and expense, to
procure, maintain and to keep in full force and effect, during the term of the
Lease or any extension thereof, for the benefit of Landlord, its agents, and
designees and Tenant, insurance coverage in the amounts and on the terms and
conditions as set forth below.

 

i.              A policy of primary Commercial General Liability insurance
(including contractual liability insurance) protecting Landlord, its agents and
Tenant and any other parties so designated in writing by Landlord as additional
insured against any liability whatsoever occurring in or about the Demised
Premises or any appurtenances thereto, with minimum limits of two million
($2,000,000.00) dollars for bodily injury and property damage and shall include
coverage for personal injury with minimum limits of two million ($2,000,000.00)
dollars annual aggregate; Products/Completed Operations with minimum limits of
one million ($1,000,000.00) dollars per occurrence; Fire Legal Liability with
minimum limits of fifty thousand ($50,000.00) dollars per fire; Medical Payments
with minimum limits of five thousand ($5,000.00) dollars per person.  The
insurance certificate shall identify the Premises.  The policy shall be written
on the basis of occurrence and shall not contain any self-insured except that
same may have commercially reasonable deductibles.

 

ii.             A policy of statutory Worker’s Compensation insurance covering
Tenant’s employees, and agents with Employer’s Liability coverage in the amount
of not less than $1,000,000 or, if greater, any amount required by applicable
law.

 

iii.            A policy of Umbrella Liability coverage with minimum limits of
Five Million ($5,000,000.00) dollars per occurrence and Five Million
($5,000,000.00) dollars specific and General Aggregate per location, and shall
cover in the same manner as the primary coverage.  Underlying policies will
include, but not be limited to all coverage under the Commercial General
Liability policy and Employer’s Liability coverage under the Workers’
Compensation policy.  The policy will contain no additional exclusions or
limitations than those of the underlying policies.

 

iv.            All Risk Property insurance in an amount adequate to cover the
cost of replacement of all Tenant’s decorations, improvements fixtures,
furniture, stock and other contents; and business interruption insurance
adequate to cover Tenant’s loss of income as a result of a loss sustained by a
peril covered under the policy.

 

B.            General Conditions:

 

i.              All insurance (other than Worker’s Compensation insurance)
required hereunder shall name each of Landlord, Landlord’s managing agent, the
fee owner and Lender (as hereinafter defined), and/or any designee of Landlord
as an additional insured.

 

ii.             Insurance companies must be reasonably satisfactory to the
Landlord as to an acceptable Standard & Poor’s or A.M. Best rating, with minimum
rating of A-VIII.  The insurance companies shall be authorized to issue
insurance in the State of New York.

 

iii.            Tenant shall furnish Landlord with a certificate of the
insurance policies required hereunder prior to occupancy of the Demised Premises
and upon a minimum of twenty (20) days in

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

34

--------------------------------------------------------------------------------


 

advance for each renewal or replacement policy.  If the policy contains more
than one location, Tenant, upon Landlord’s request, shall provide a binder and
certificate of insurance reflecting and confirming that the insurance is
provided in accordance with the terms of the insurance provisions hereof and
shall also include therewith a copy of all endorsements specifically applicable
to the Landlord and the Demised Premises.

 

iv.            Tenant’s Umbrella Liability shall cover in the same manner as the
primary Commercial General Liability policy and shall contain no additional
exclusions or limitations than those of said primary policy.

 

v.             The insurance policies shall provide for a period of thirty (30)
days prior written notice to Landlord or its designee, at Landlord’s address, of
any cancellation, material change, or non-renewal.

 

vi.            Tenant will provide evidence of proof of payment of the premium
in the form of a receipted invoice from the insurance company or insurance agent
or in other form reasonably satisfactory to Landlord within thirty (30) days of
effective date of the policy, or Landlord or its agents shall not be responsible
for the payment of any premiums for such insurance.

 

vii.           The minimum limits of insurance coverage required by the
insurance provisions of this Lease shall in no way limit or diminish Tenant’s
liability.

 

viii.          Tenant’s failure to provide and keep in full force and effect the
aforementioned insurance coverage during the term of the Lease and any extension
of thereof shall, if not corrected after notice and a ten (10) day grace period
(but in no event after the expiration or cancellation of the insurance coverage
in question) be regarded as a material default hereunder, entitling Landlord to
exercise any and all of the remedies as provided in this Lease in the event of
Tenant’s default.

 

ix.            The minimum limits of insurance described herein shall be subject
to increase at any time, and from time to time, after the second anniversary of
the Commencement Date, if Landlord shall deem same necessary for adequate
protection, provided that any such higher minimum amounts of insurance are based
on such limits as are then customarily carried by tenants occupying similar size
space in similar buildings in the area in which the Building is located.  Within
thirty (30) days after demand therefore by Landlord, Tenant shall furnish
Landlord with evidence of compliance with such demand.

 

x.             In the event Tenant fails to maintain the aforementioned
insurance as provided herein, Landlord may, but is not obligated to procure and
maintain same at Tenant’s cost and expense and Tenant shall pay such amounts
expended by Landlord on Tenant’s behalf as Additional Rent.

 

xi.            Tenant acknowledges that Landlord will not carry insurance on
Tenant’s furniture and/or furnishings or any fixtures or equipment, improvements
or appurtenances removable by Tenant and agrees that Landlord will not be
obligated to repair any damage thereto or replace the same.

 

xii.           Each party shall look first to any insurance in its favor before
making any claim against the other for recovery and to the extent that such
insurance is in force and collectible and to the extent permitted by law,
Landlord and Tenant hereby release each other and their respective officers,
directors, agents, partners, servants, employees, Landlords, mortgagees and
affiliates from any liability in connection with such claim or recovery and
waive all right of recovery against the other or anyone claiming through or
under the releasing person by way of subrogation for any claim for any loss or
damage, including any claim for loss or rents or profits, which loss or damage
is of the type required to be

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

35

--------------------------------------------------------------------------------


 

covered by the parties under this Article regardless of any negligence on the
part of the released persons which may have contributed to or caused such loss
or damage. This foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance, and also provided that such a policy
can be obtained without additional premiums. Landlord and Tenant agree that
their respective insurance policies will include the aforesaid clause so long as
the same is obtainable without extra cost or if extra cost be charged, so long
as the party for whose benefit the clause is obtained shall pay such extra
cost.  If there is an extra cost to obtain such release and waiver, the party
whose carrier imposes such cost shall advise the other of the amount of the
extra cost and the other party, at its election, may pay the same within ten
(10) days of written demand, or decline to pay, in which event the release from
liability given to said party by this paragraph shall be deemed to be withdrawn
and of no force and effect, and the party obtaining insurance coverage shall be
free of any further obligations under the provisions hereof with respect to the
waiver of subrogation.

 

48.          CERTIFICATES:

 

Tenant and Landlord shall, without charge, any time and from time to time,
within fifteen (15) days after request by the other party, certify by written
instrument, in the form submitted to such party (with such reasonable changes as
the receiving party shall request), duly executed, acknowledged and delivered,
to any mortgagee, assignee of any mortgage or purchaser, or any proposed
mortgagee, assignee of any mortgage or purchaser, or any other person, firm or
corporation specified by the requesting party stating only:

 

i.              that this Lease is unmodified and in full force and effect (or,
if there has been modification, that the same is in full force and effect as
modified and stating the modifications);

 

ii.             whether or not to the signer’s knowledge there are then existing
any set-offs or defenses against the enforcement of any of the agreements,
terms, covenants or conditions hereof upon the part of Tenant or Landlord, as
applicable, to be performed or complied with (and, if so, specifying the same);

 

iii.            the dates, if any, to which the rental and other changes
hereunder have been paid in advance; and

 

iv.            any other factual information reasonably required by the party
requesting the estoppel certificate regarding the Lease.

 

49.          MODIFICATION FOR MORTGAGES:

 

If, in connection with obtaining financing or refinancing for the building of
which the Demised Premises form a part, a banking, insurance or other
institutional lender shall request reasonable modifications to this Lease as a
condition to such financing or refinancing, Tenant will not unreasonably
withhold, delay or defer its consent thereto, provided that such modifications
do not reduce Tenant’s rights under this Lease, or increase the obligations of
Tenant hereunder (except, perhaps, to the extent that Tenant may be required to
give notices of any defaults by Landlord to such lender and/or permit the curing
of such defaults by such lender together with the granting of such additional
reasonable time for such curing as may be required for such lender to get
possession of the said Building) or adversely affect the leasehold interest
hereby created.  In no event shall a requirement that the consent of any such
lender be given for any modification, a voluntary termination or surrender of
this Lease (as opposed to an express termination right set forth in this Lease
by reason of a casualty or condemnation) be deemed to adversely affect the
leasehold interest hereby created.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

50.          BROKER:

 

Landlord and Tenant represent and warrant that they have dealt with no broker
except CBRE Inc. and Avison Young—New York, LLC (collectively, the “Broker “) in
connection with the execution of this Lease or the showing of the Demised
Premises and agrees to hold and save each other harmless from and against any
and all liabilities from any claims of any broker (including, without
limitation, the cost of attorneys’ fees and disbursements in connection with the
defense of any such claims) with whom such indemnifying party dealt except the
Broker.  Landlord shall pay the Broker pursuant to a separate agreement.

 

51.          “AS-IS” CONDITION:

 

Tenant has examined and inspected the Demised Premises and Tenant agrees to
accept said Demised Premises in their “as-is” condition existing on the date
hereof and Landlord shall not be obligated to perform any work or furnish any
materials in connection therewith, except as otherwise indicated on Landlord’s
Work Letter annexed hereto as Exhibit B and made a part hereof, or as otherwise
set forth in this Lease.

 

52.          EXCULPATORY CLAUSE:

 

If the Landlord or any successor in interest be an individual, joint venture,
tenancy in common, co-partnership, limited liability company, unincorporated
association, or other unincorporated aggregate of individuals or a corporation
(all of which are referred to below, individually and collectively, as a
“Landlord Entity”), then, anything elsewhere to the contrary notwithstanding,
Tenant shall look solely to the estate and property of such Landlord Entity in
the building of which the Demised Premises are a part and the proceeds therefrom
(provided, however, that in the case of a sale of Landlord Entity’s interest in
the land and Building, Tenant shall have no recourse to the proceeds of such
sale where the purchaser has assumed Landlord’s obligations hereunder, and
Tenant shall have no recourse to any insurance proceeds or condemnation awards,
to the extent such proceeds or awards are applied to the restoration of the
Building or Demised Premises or are required to be applied to repayment of any
mortgage encumbering the Building or land upon which it is located), for the
satisfaction of Tenant’s remedies for the collection, of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants and
conditions of the Lease to be observed and/or performed by Landlord, and no
other property or assets of such landlord entity shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies.

 

53.          AIR CONDITIONING:

 

A.            Landlord is installing two (2) new water-cooled air-conditioning
package units, totaling not less than 100 tons, to service the Demised Premises
(collectively, the “New A/C Units”) as part of Landlord’s Work.  Such New A/C
Units shall be delivered to Tenant together with a new manufacturer’s warranty
covering all parts and labor for a period of one (1) year and covering all major
components and labor for a period of at least five (5) years, which warranty
shall be assigned to Tenant, and Landlord shall, upon request, assist Tenant in
the enforcement of such warranty. Tenant’s use of the New A/C Units shall be in
accordance with the reasonable rules and regulations of Landlord as are
uniformly applied to other tenants having similar units, and the instructions of
the manufacturer of such air conditioning system.  During the term of the Lease,
Tenant shall, at its own cost and expense, maintain and repair the New A/C Unit,
including, without limitation, those portions of the base Building
air-conditioning distribution system located within the Demised Premises, such
as ductwork, diffusers and thermostat controls, using a service contractor
selected by Tenant and approved by Landlord, which approval shall

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

not be unreasonably withheld, conditioned or delayed.  In addition, Tenant shall
be responsible for the maintenance, repair and replacement of any supplemental
air-conditioning system it installs in the Demised Premises (which supplemental
systems shall be installed in accordance with the terms of this Lease.)  Except
as set forth in the preceding sentences, Landlord shall maintain in good order
and repair those portions of the base Building air-conditioning system serving
the Demised Premises to which the New A/C Units are connected, which portions
are located outside of the Demised Premises, provided, however, that Tenant
shall be liable and be required to repair any damage to such portions of the air
conditioning system caused by the negligence or wilful misconduct of Tenant, its
officers, agents, servants, employees, licensees, contractors or invitees.

 

B.            Landlord shall supply condenser water for cooling capacity of up
to 100 tons (the “Condenser Water Capacity”) to the Demised Premises, 24 hours a
day, seven-days-a-week, 365 days-a-year.  The initial charge for the Condenser
Water Capacity is currently $[*****] per ton, per year (the “Condenser Water
Charge”).  As of the earlier of (i) the date Tenant substantially completes its
Initial Improvements in the Demised Premises, or (ii) the date tenant occupies
the Demised Premises for the normal conduct of business (the “Condenser Water
Commencement Date”), Tenant shall pay Landlord the sum of $[*****] per annum,
payable in equal monthly installments of $[*****] each on the first day of each
month during the term of this Lease, for the provision of the Condenser Water
Capacity.  This amount will increase as of the Additional Premises Commencement
Date to $[*****] per annum, payable in equal monthly installments of $[*****] on
the first day of each month.  As of the first anniversary of the Condenser Water
Commencement Date, and on each anniversary of such date thereafter during the
term, the Condenser Water Charge shall increase cumulatively at the rate of
[*****] percent ([*****]%) per annum, so that the Condenser Water Charge for
each Lease Year shall be [*****]% of the Condenser Water Charge payable during
the previous Lease Year. There shall be no connection fee or tap-in or “drain
down” fee with respect to Tenant’s air-conditioning equipment.  All charges
pursuant to this Article 53 shall constitute Additional Rent.

 

C.            Tenant agrees at all times to cooperate fully with Landlord and to
abide by all the regulations and requirements which Landlord may reasonably
prescribe for the proper functioning and protection of the New A/C Unit. 
Landlord, throughout the term of this Lease, shall have access to any and all
air conditioning facilities (including mechanical rooms) in the Demised Premises
upon reasonable prior notice and at reasonable times (except in the case of an
emergency), provided Landlord agrees to exercise reasonable efforts to minimize
interruption to Tenant’s business resulting from the exercise of such access
rights.

 

D.            Landlord reserves the right to interrupt, curtail or suspend the
services required to be furnished by Landlord under this Article when the
necessity therefor arises by reason of accident, emergency, mechanical breakdown
or when required by any law, order or regulation of any Federal, State, County
or Municipal authority, or for any other cause beyond the reasonable control of
Landlord.  Landlord shall use due diligence to complete all required repairs or
other necessary work as quickly as possible so that Tenant’s inconvenience
resulting therefrom may be for as short a period of time as circumstances will
permit, except that nothing shall be construed as to require Landlord to employ
labor on an overtime or other premium basis.  Except as expressly set forth in
this Lease, no diminution or abatement of Additional Rent or other compensation
or claim of constructive eviction shall or will be claimed by Tenant as a result
therefrom, nor shall this Lease or any of the obligations of Tenant be affected
or reduced by reason of such interruption, curtailment or suspension.

 

E.            Tenant shall pay, as Additional Rent, the cost of the electric
current used in the operation of the New A/C Units and any supplemental air
conditioning units which may be installed in any portion of the Demised
Premises, which electrical current shall be measured and paid pursuant to the
terms of

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

Article 38 hereof.  Landlord shall install an “all in one” time clock and meter
combination (each, a “Time Clock Meter”) on each of the New A/C Units.
 Notwithstanding the foregoing, Tenant shall only be responsible for the
electric charges shown on the Time Clock Meters (plus a [*****]% override
amount) as having been incurred by the New A/C Units at times other than during
Business Hours on Business Days at the electric rates then in effect, and shall
not be responsible for paying the electric charges shown on the Time Clock
Meters as having been incurred by the New A/C Units during Business Hours on
Business Days.

 

F.             Landlord shall supply up to 7.5 tons of condenser water (the
“Supplemental Condenser Water Capacity”) for Tenant’s supplemental air
conditioning in the Demised Premises, 24 hours a day, seven-days-a-week, 365
days-a-year.  The initial charge for the Supplemental Condenser Water Capacity
is currently $[*****] per ton, per year (the “Supplemental Condenser Water
Charge”).  As of the Condenser Water Commencement Date (as defined in
Section 53B above), Tenant shall pay Landlord the sum of $[*****] per annum,
payable in equal monthly installments of $[*****] on the first day of each month
during the term of this Lease, for the provision of the Supplemental Condenser
Water Capacity.  This amount will increase as of the Additional Premises
Commencement Date to $[*****] per annum, payable in equal monthly installments
of $[*****] on the first day of each month. As of the first anniversary of the
Condenser Water Commencement Date, and on each anniversary of such date
thereafter during the term, the Supplemental Condenser Water Charge shall
increase cumulatively at the rate of [*****] percent ([*****]%) per annum, so
that the Supplemental Condenser Water Charge for each Lease Year shall be
[*****]% of the Supplemental Condenser Water Charge payable during the previous
Lease Year.

 

54.          SUBORDINATION AND ATTORNMENT:

 

A.            Subject to the other provisions hereof, this Lease, and all the
rights of Tenant hereunder, are and shall be subject and subordinate to all
Security Instruments (as hereinafter defined) which may now or hereafter affect
such leases or the real property of which the Demised Premises are a part and to
all renewals, modifications, consolidations, replacements and extensions of such
underlying mortgages and leases.  Tenant agrees that if by reason of default on
the part of Landlord herein, under any ground or underlying lease or any
leasehold mortgage affecting Landlord’s interest (as ground lessee), a ground or
underlying lessor or a leasehold mortgagee shall enter into and become possessed
of the real property of which the Demised Premises form a part, or any part or
parts of such real property either through possession or foreclosure action or
proceedings, or through the issuance and delivery of a new lease of the Demised
Premises covered by the ground or underlying lease to said leasehold mortgagee,
then, if this Lease is in full force and effect at such time, Tenant shall
attorn to such lessor or such leasehold mortgagee, as its Landlord; and in such
event, such lessor or leasehold mortgagee and their successors in interest shall
not (i) be liable to Tenant for any defaults theretofore committed by Landlord
and no such default shall give rise to any rights of offset or deduction against
the rents payable under this Lease, except for any offset or deduction expressly
set forth in this Lease, (ii) be bound by any payment of rent for more than one
month in advance, or (iii) be bound by any amendment or modification of this
Lease without the express written consent of Lessor or leasehold mortgagee or
their successors-in-interest, except to the extent such amendment or
modification is pursuant to the express terms of this Lease. This clause shall
be self-operative and no further instrument of subordination shall be required
by any ground or underlying lessor or by any mortgagee, affecting any lease or
the Building or the land on which it stands.  In confirmation of such
subordination, Tenant shall from time to time execute within fifteen (15) days
of request therefor, a certificate, which may be in recordable form, that
Landlord may reasonably request.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

39

--------------------------------------------------------------------------------


 

B.            Landlord agrees that, on or before the Commencement Date, it shall
deliver a Subordination, Non-Disturbance and Attornment Agreement substantially
in the form annexed hereto as Exhibit F-1 with respect to the Ground Lease
identified in Paragraph C(i) below, and a Subordination, Non-Disturbance and
Attornment Agreement substantially in the form annexed hereto as Exhibit F-2,
with respect to the Mortgage identified in Paragraph C(ii) below.  Landlord
shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement (“SNDA”) from any future lender or
holder of any underlying leasehold interest in the Building or property on which
the Building is located (either being referred to as a “Superior Party”), in
either case on the form then used by such Superior Party.  In connection with
such requests, Landlord shall provide the Superior Party with such information
as it may reasonably request in determining whether to issue an SNDA with
respect to this Lease.  If the Superior Party refuses to deliver an SNDA,
Landlord shall request a written statement setting forth the reason for such
refusal, and shall provide Tenant with a copy of any such statement provided. 
Landlord shall have no obligation to incur any expense in order to obtain an
SNDA beyond making requests and giving notices as required herein, and, if
Landlord has complied with the provisions of this paragraph, it shall have no
liability if a Superior Party refuses to deliver an SNDA.

 

C.            Landlord represents and warrants that, as of the date hereof, the
Demised Premises are not encumbered by any ground or master leases of the
Building (or the underlying real property of which the Demised Premises and
Building are a part) or any lien of any mortgages or deeds of trust
(collectively “Security Instruments”) other than (i) the indenture of lease by
and between Arlen Operating Company, a New York partnership, Philip J. Levin and
Janice H. Levin, predecessor-in-interest to Paramount Fee, L.P., collectively,
as ground lessor, and Landlord, successor-in-interest to 1499-1501 Broadway
Company, a New York partnership, and Levin Properties, a New York partnership,
as ground lessee, dated October 28, 1968 and recorded on October 30, 1968 in the
New York County office of the Register of the City of New York in Reel 121, at
page 1270 (as same as been amended, modified, assigned and/or supplemented;
collectively, the “Ground Lease”), and (ii) the Consolidated, Amended and
Restated Fee and Leasehold Mortgage Security Agreement dated as of April 18,
2013 by and between Paramount Fee, L.P. and Paramount Leasehold, L.P.,
collectively, as borrowers, and Cantor Commercial Real Estate Lending, L.P.,
which mortgage consolidates various fee and leasehold mortgages set forth in
exhibits thereto (the “Mortgage”).

 

55.                               ASSIGNMENT AND SUBLETTING:

 

A.            Notwithstanding anything to the contrary contained in Article 11
of this Lease, except as expressly provided herein, Tenant may not sublet all or
a portion of the Demised Premises or assign the Lease without Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed,
provided:

 

(1)           there shall not be more than four (4) subtenants (other than
Affiliates and Desk Space Users) at any one time;

 

(2)           a true copy of any proposed sublease (other than to an Affiliate)
or assignment shall be submitted to Landlord at least thirty (30) days prior to
the execution and delivery thereof;

 

(3)           the sublease must provide that the same is subject and subordinate
to all of the terms and conditions of this Lease;

 

(4)           the proposed subtenant or assignee is a reputable party of
reasonable financial worth considering the responsibilities involved and Tenant
shall have provided Landlord with reasonable proof thereof;

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

40

--------------------------------------------------------------------------------


 

(5)           no subletting or assignment shall relieve Tenant of its obligation
or liabilities hereunder, or shall be deemed a consent to a further subletting
or assignment;

 

(6)           Tenant shall not then be in default under any of the terms,
covenants, provisions, agreements or conditions of this Lease beyond the
expiration of applicable notice or cure periods;

 

(7)           Provided Landlord then has other comparable space for a comparable
term available or reasonably expects such space to become available within the
next ninety (90) days, the proposed subtenant or assignee shall not be a then
existing Tenant or occupant of the Building of which the Demised Premises are a
part nor shall the proposed subtenant or assignee be a person or entity with
whom the Landlord is then negotiating to lease space in the Building;

 

(8)           Tenant shall pay as Additional Rent the reasonable cost of
Landlord’s attorney’s fees and disbursements in connection with each such
subletting or assignment;

 

(9)           Any assignee shall execute, acknowledge and deliver to Landlord
prior to the effective date of the proposed assignment, an agreement in form and
substance satisfactory to Landlord whereby such assignee shall agree to be bound
by and perform all of the covenants agreements, terms, provisions and conditions
set forth in this Lease on the part of Tenant to be performed occurring from and
after the effective date thereof;

 

(10)         The Demised Premises shall not, without the Landlord’s prior
consent, have been listed or otherwise publicly advertised for subletting at a
rental rate less than the prevailing asking rental rate then set by the Landlord
for comparable space in the Building, and if no comparable space is then
available, at the prevailing rental rate set by the Landlord, but nothing herein
shall limit Tenant’s right to negotiate or sign a sublease at a lower rate;

 

(11)         Any proposed sublease shall provide that in the event of the
termination of this Lease, or the re-entry or dispossession of the Tenant by the
Landlord under this Lease, such subtenant shall, at the Landlord’s option,
attorn to the Landlord as its sublessor pursuant to the then applicable terms of
such sublease for the remaining term thereof, except that the Landlord shall not
be (i) liable for any previous act or omission of Tenant as sublessor under such
sublease, (ii) subject to any offset which theretofore accrued to such subtenant
against the Tenant, (iii) bound by any modification of such sublease not
consented to in writing by the Landlord or by any prepayment of rent more than
one month in advance, (iv) bound to return such subtenant’s security deposit
until it has come into its actual possession and the subtenant would be entitled
to its return pursuant to the terms of the sublease, and (v) bound by any
obligation to make any payment to any subtenant or perform any work in the
Premises.

 

(12)         The proposed assignee or subtenant is not entitled, directly or
indirectly, to diplomatic or sovereign immunity, and/or is subject to the
service of process in, and the jurisdiction of the courts of New York.

 

B.            Anything to the contrary hereinbefore contained notwithstanding,
should Tenant desire to sublet the whole or any part of the Demised Premises or
to assign the Lease pursuant to subparagraph A above, Tenant shall give written
notice to Landlord of (1) the action which the Tenant proposes; (2) the
principal proposed terms and conditions of the desired assignment or subletting,
including without limitation, the rent payable, the proposed commencement and
expiration dates of the term of the desired sublease, or the effective date of
the desired assignment, (3) the identity of the proposed subtenant or assignee,
together with financial information regarding such party, in form reasonably
satisfactory to Landlord, and (4) such other information as Landlord shall
reasonably request (the “Proposal”).  The

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

41

--------------------------------------------------------------------------------


 

Proposal shall contain a statement directing Landlord’s attention to the
provisions of this Article 56, and shall be given not less than thirty (30) days
nor more than sixty (60) days before the effective date of such proposed
subletting or assignment.  Landlord shall have the right, exercisable by
Landlord’s giving notice to Tenant within thirty (30) days after Landlord’s
receipt of the Proposal from Tenant, in the case of either (i) a proposed
assignment, or (ii) a proposed sublease of all or substantially all of the
Demised Premises for all or substantially all of the remaining term of the
Lease, to cancel this Lease. If Landlord elects to cancel the Lease pursuant to
this Paragraph B, Tenant shall have the right to withdraw its request to sublet
or assign within ten (10) days of receipt of Landlord’s notice of such election,
in which case this Lease shall continue uninterrupted.  Any such cancellation of
this Lease shall become effective on the effective date of the proposed
assignment or subletting, and such cancellation shall have the same force and
effect as if said cancellation date were the date originally set forth as the
expiration date for the term of the Lease.  If Landlord does not deliver a
written notice to Tenant within the time periods set forth herein and such
failure to respond continues for more than five (5) Business Days following
Landlord’s receipt of a notice from Tenant that Landlord’s failure to respond to
Tenant’s request shall result in the proposed assignment or subletting being
approved, then Landlord shall be deemed to have consented to the proposed
assignment or subletting.  If this Lease is not cancelled pursuant to the terms
of this Paragraph, Tenant shall deliver to Landlord promptly after the execution
thereof a copy of the fully executed sublease or assignment that was entered
into pursuant to the Proposal.  If Tenant does not execute such sublease or
assignment within three (3) months after the delivery of Tenant’s Proposal then
Tenant must again comply with the provisions of this Article 56B if it wishes to
so sublet the Demised Premises or assign this Lease.

 

C.            (1)           For all purposes of this Lease (i) the issuance of
interests in Tenant or any subtenant or any non-individual guarantor (whether
stock, partnership interest or otherwise) to any person or party or group of
related persons or parties, whether in a single transaction or series of related
or unrelated transactions, in such quantities that after such issuance such
person, party or group shall have control of Tenant, subtenant or guarantor,
shall be deemed an assignment of this Lease or such sublease, as the case may
be; (ii) the direct or indirect transfer of more than a fifty (50%) percent
beneficial interest of Tenant or any subtenant or guarantor (whether stock,
partnership interest or otherwise) by any party or parties-in-interest, whether
in a single transaction or series of related or unrelated transactions, shall be
deemed an assignment of this Lease, or such sublease, as the case may be; and
(iii) an extension of a sublease or a material modification or amendment of a
sublease shall be deemed a sublease (in either case except as required to
effectuate the terms of such sublease); provided that the provisions of clauses
(i) and (ii) shall not apply to (x) the transfer of shares of a corporation that
is publicly traded on a national or an over-the-counter exchange, or (y) Tenant
taking all actions necessary to go “public”, and same shall not require the
consent of Landlord.  In addition, a transfer of stock among the current
stockholders of Tenant and their immediate families (i.e., spouses, parents,
brothers, sisters, children, grandchildren or any spouse of any such parent,
brother, sister, child or grandchild), or a transfer of stock in trust for the
benefit of such stockholders or their immediate families, or a transfer of stock
by will or devise, shall not constitute an assignment for the purposes of this
Lease.

 

(2)           Anything in Article 11 or this Article to the contrary
notwithstanding, Tenant (and any permitted subtenant or assignee) shall have the
right without the consent of Landlord, but upon at least twenty (20) days prior
written notice to Landlord (which notice must be accompanied by the accountant’s
certification, if required pursuant to the following provisions of this
Paragraph C(2)), (x) to assign this Lease or sublet the Demised Premises to, or
to permit occupancy of any portion of the Demised Premises by, any party that is
an Affiliate (as hereinafter defined) but only for long as such party remains an
Affiliate, and (y) to assign this Lease to (i) any entity that acquires
substantially all of the assets, stock or ownership interests of Tenant, (ii)
any entity into which Tenant is merged, and (iii) any entity resulting from a
consolidation of Tenant with another entity (an entity described in (i)-(iii) is

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

42

--------------------------------------------------------------------------------


 

referred to herein as a “Successor Entity”), provided that, in the case of an
assignment to a Successor Entity, (a) such acquisition, merger or consolidation
or other transaction, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the leasehold estate created by this
Lease, (b) immediately after giving effect to any such acquisition, merger,
consolidation or other transaction, as the case may be, in the case of a
transaction by Tenant the Successor Entity which is or becomes the owner of
Tenant’s leasehold estate under this Lease, shall have a net worth, exclusive of
good will, as determined in accordance with generally accepted accounting
principles (“GAAP”) and represented to Landlord by an independent certified
public accountant (and certified to Landlord by an officer of Tenant, by
certification in form and substance reasonably satisfactory to Landlord), of no
less than $100,000,000, and in the case of a transaction by a subtenant, shall
have a net worth exclusive of good will, as determined in accordance with GAAP,
and represented to Landlord by a certified public accountant, at least equal to
the tangible net worth, similarly determined, of subtenant as of the date of the
sublease, or, if lower, as of the date of the transfer; and (c) the assignee
shall have executed and delivered to Landlord a duplicate original instrument of
assignment and assumption in form and substance reasonably satisfactory to
Landlord, duly executed by Tenant and the assignee, pursuant to which the
assignee shall assume performance of all of the terms of this Lease, as the same
may have been amended, on Tenant’s part to be performed.  The provisions of
Article 55E below shall not be applicable to the assignments, transfers and
subleases described in this Article 55C(2).  If any subtenant is not in
compliance with the provisions of this Article C(2), Tenant shall not be in
default under this Lease so long as it is diligently pursuing its remedies
against the subtenant.

 

(3)           The term “Affiliate”, as used herein, shall mean any entity
controlled by, under common control with, or which controls Tenant.  For
purposes of this Article, “control” shall be deemed to mean ownership, directly
or indirectly, of more than fifty (50%) percent of the beneficial equity or
ownership interests in Tenant together with the power to direct and control the
management and policies of Tenant, whether by contract, voting, securities or
otherwise. Upon making a sublease or assignment to any Affiliate, Tenant shall
notify Landlord and certify to Landlord the manner in which such Affiliate is
related to Tenant.  If, after any interest has been transferred to an Affiliate,
such entity no longer qualifies as an Affiliate as defined in this Paragraph,
such assignment or sublease shall be deemed a new assignment or subletting to
which the provisions of this Article shall apply.

 

D.            It is expressly understood and agreed that there shall be no other
or further subletting or further assignment unless the same are in strict
compliance with Article 11 and this Article.

 

E.            If the Landlord shall give its consent to any assignment of the
Lease or to any subletting by Tenant of all or any portion of the Demised
Premises (other than to a Successor Entity or Affiliate), Tenant shall in
consideration therefor, pay to Landlord, as additional rent:

 

(1)           in the case of an assignment, an amount equal to fifty (50%)
percent of so much of the sums and other consideration paid to Tenant by the
assignee for or by reason of such assignment (including, but not limited to,
sums paid for the sale of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property, less, in the case of a sale
thereof, the then net unamortized or undepreciated cost thereof, as shown on
Tenant’s books and records) as shall exceed the sum of (i) reasonable and
customary brokerage commissions, advertising costs and attorneys’ fees and
disbursements reasonably incurred by Tenant for such assignment, (ii)
reimbursement to Landlord for its expenses related to approval of the
assignment, and (iii) New York City and New York State real property transfer
taxes; and

 

(2)           in the case of a subletting, (x) fifty (50%) percent of any and
all rents, additional charges and other consideration payable to Tenant by the
subtenant which is in excess of the annual Fixed

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

43

--------------------------------------------------------------------------------


 

Rent and additional rent accruing during the term of the sublease in respect of
the subleased space pursuant to the terms of the Lease (for this purpose, the
annual Fixed Rent and additional rent payable under this Lease in respect of the
subleased space shall be determined by multiplying the leasable square foot area
of such subleased space by a fraction, the numerator of which is the then annual
Fixed and Additional Rent payable pursuant to the Lease in respect of the entire
Demised Premises, and the denominator of which shall be the then leasable square
foot area of the entire Demised Premises); and (y) fifty (50%) percent of all
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property, less, in the case of the sale
thereof, fifty (50%) percent of the then net unamortized or undepreciated cost
thereof as shown on Tenant’s books and records.  The sums payable to Landlord
under this Article shall be paid to Landlord as and when paid by the subtenant
to Tenant.  Tenant shall be entitled to recoup its documented costs for the
following items before it is liable to pay to Landlord its share of profit:  (i)
brokerage commissions, advertising costs and attorneys’ fees and disbursements
reasonably incurred by Tenant for such subletting, (ii) reimbursement to
Landlord of its expenses related to approval of the subletting, (iii) New York
City and New York State real property transfer taxes, (iv) commercially
reasonable tenant inducements in the form of rental abatements or credits
against rents, and (v) construction allowances or the cost of work letters in
lieu thereof.

 

F.             Notwithstanding anything in this Lease to the contrary, without
the consent of Landlord, Tenant may from time to time, subject to all of the
provisions of this Lease, permit portions of the Premises to be used or occupied
under so-called “desk sharing” arrangements by a “Desk Space User”; provided,
that (i) any such use or occupancy of desk or office space shall be without the
installation of any separate entrance, and the space occupied by the Desk Space
User shall not be separately demised, (ii) at any time during the term, the
aggregate of the rentable square footage then used by Desk Space Users pursuant
to this Section shall not exceed 10% of the rentable area of the then-current
Demised Premises then being occupied by Tenant, (iii) each Desk Space User shall
use the Premises in accordance with all of the provisions of this Lease, and
only for the use expressly permitted pursuant to this Lease, (iv) in no event
shall the use of any portion of the Demised Premises by a Desk Space User create
or be deemed to create any right, title or interest of such Desk Space User in
any portion of the Demised Premises or this Lease, (v) such “desk sharing”
arrangement shall terminate automatically upon the termination of this Lease,
(vi) such Desk Space User shall not have any signage outside of the Demised
Premises, (vii) each Desk Space User shall be engaged in a business or activity
which is in keeping with standards of the Building and (viii) such desk sharing
arrangement is for a valid business purpose and not to circumvent the provisions
of this Article 55. Upon request by Landlord, Tenant shall provide Landlord with
a list of any Desk Space Users in the Premises, which notice shall include (1) a
description of the nature and character of the business being conducted in the
Demised Premises by such Desk Space User, and their relationship to Tenant, and
(2) the rentable square feet of the Premises occupied by such Desk Space User,
together with a copy of the agreement, if any, relating to the use or occupancy
of such portion of the Demised Premises by such Desk Space User. “Desk Space
User” means bona fide clients, business partners, joint venture partners and
concessionaries of Tenant, accountants engaged by Tenant, government auditors
having jurisdiction over Tenant’s business in the Premises for a purpose
associated with the business of Tenant, and persons or entities to whom Tenant
has outsourced business functions or with which Tenant has an active and
meaningful business relationship, including governmental oversight, for so long
as such Desk Space User has an on-gong business or oversight relationship with
Tenant. No such use or occupancy by any Desk Space User shall operate to give
any such persons any right or interest in this Lease or the Demised Premises
other than the right to occupy such portion of the Demised Premises during the
term, and such use or occupancy shall be subject and subordinate to all of the
terms, covenants and condition of this Lease.  Tenant has been advised that an
existing tenant, HQ Global Workplaces LLC (“HQ Global”), has an exclusive right
to use its premises for Executive Office Suites, consisting principally of the
operation of a flexible workplace center consisting primarily of executive
suites and shared office workplaces, including the provision of services of the
type that HQ Global is

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

44

--------------------------------------------------------------------------------


 

customarily providing at such time in the New York metropolitan area to users of
its flexible workplace centers.  If HQ Global claims that Tenant’s use of the
Demised Premises for desk-sharing arrangements with Desk Space Users violates HQ
Global’s exclusive use, Tenant shall immediately discontinue any desk-sharing
arrangements then in effect, and shall not thereafter permit any such
arrangements for so long as HQ Global’s lease remains in effect.

 

G.            Notwithstanding anything in this Lease to the contrary, during the
first [*****] Lease Years following the Additional Premises Commencement Date,
Tenant shall have the right, from time to time, to sublease up to one-third of
the rentable area of the then- current Demised Premises, each for a term not
exceeding five years (inclusive of any renewal options), without obtaining the
prior consent of Landlord and without being subject to Landlord’s right of
recapture or profit-sharing.  Such subleases shall otherwise be subject to all
of the other terms and conditions of this Lease, including, without limitation,
Article 11.

 

56.                               SAVING PROVISION:

 

If any provision of this Lease, or its application to any situation shall be
invalid or unenforceable to any extent, the remainder of this Lease, or the
application thereof to situations other than that as to which it is invalid or
unenforceable, shall not be affected thereby, and every provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

57.                               LEASE NOT BINDING UNLESS EXECUTED:

 

Submission by Landlord of the within Lease for execution by Tenant, shall confer
no rights nor impose any obligations on either party unless and until both
Landlord and Tenant shall have executed this Lease and duplicate originals
thereof shall have been delivered to the respective parties.

 

58.                               ENTIRE AGREEMENT:

 

No earlier statement or prior written matter shall have any force or effect. 
Tenant agrees that it is not relying on any representations or agreements other
than those contained in this Lease.  This agreement shall not be modified or
canceled except by writing subscribed by all parties.

 

59.                               LATE PAYMENT CLAUSE:

 

It is agreed that the Rent under this Lease is due and payable in accordance
with the provisions of Article 37.  In the event that any monthly installment of
Rent, or any other payment required to be made by Tenant under this Lease shall
not be paid within five (5) Business Days after notice that same was due and not
paid, interest shall be paid on such overdue amount at the rate of ten percent
(10%) per annum, from its due date until paid, for the purpose of defraying the
expenses incurred in handling delinquent payments.

 

60.                               LANDMARKS DESIGNATION:

 

Tenant is hereby notified that the Demised Premises are subject to the
jurisdiction of the Landmarks Preservation Commission.  In accordance with
Sections 25-305, 25-306, 25-309 and 25-310 of the Administrative Code of the
City of New York and the rules set forth in Title 63 of the Rules of the City of
New York, any demolition, construction, reconstruction, alteration or minor work
as described in such sections and such rules may not be commenced within or at
the Demised Premises without the prior written approval of the Landmarks
Preservation Commission.  Tenant is notified that such demolition,

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

45

--------------------------------------------------------------------------------


 

construction, reconstruction, alteration or minor work includes, but is not
limited to, (a) work to the exterior of the Demised Premises involving windows,
signs, awnings, flagpoles, banners and storefront alterations and (b) interior
work to the Demised Premises that (i) requires a permit from the Department of
Buildings or (ii) changes, destroys or affects an interior architectural feature
of an interior landmark or an exterior architectural feature of an improvement
that is a landmark or located on a landmark site or in a historic district.

 

61.                               REFUSE REMOVAL:

 

Tenant covenants and agrees, at its sole cost and expense, to comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards regarding the
collection, sorting, separation and recycling of waste products, garbage, refuse
and trash.  Tenant shall sort and separate such waste products, garbage, refuse
and trash into such categories as provided by law.  Each separately sorted
category of waste products, garbage and trash shall be placed in separate
receptacles reasonably approved by Landlord.  Such separate receptacles may, at
Landlord’s option, be removed from the Demised Premises in accordance with a
collection schedule prescribed by law.  Landlord reserves the right to refuse to
collect or accept from Tenant any waste products, garbage, refuse or trash which
is not separated and sorted as required by law and to require Tenant to arrange
for such collection, at Tenant’s sole cost and expense utilizing a contractor
satisfactory to Landlord.  Tenant shall pay all costs, expenses, fines,
penalties or damages which may be imposed on Landlord or Tenant by reason of
Tenant’s failure to comply with the provisions of this article, and, at Tenant’s
sole cost and expense, shall indemnify, defend and hold Landlord harmless from
and against any actions, claims and suits (including, without limitation, legal
fees and expenses) arising from such non-compliance, utilizing counsel
reasonably satisfactory to Landlord.

 

62.                               HOLDOVER:

 

If Tenant holds over in possession after the expiration or sooner termination of
the this Lease, such holding over shall not be deemed to extend the term or
renew the Lease, but such holding over thereafter shall continue upon the
covenants and conditions herein set forth except that the charge for use and
occupancy of such holding over for each calendar month or part thereof (even if
such part shall be a small fraction of a calendar month) shall be the sum of:

 

A.            [*****] of the highest Fixed Rent rate set forth in Article 37 of
this Lease, times [*****] for the first thirty (30) days of such holdover, and
times 2.0 thereafter, plus

 

B.            [*****] of all other items of annual Additional Rent, which annual
Additional Rent would have been payable pursuant to this Lease had this Lease
not expired, plus

 

C.            those other items of Additional Rent (not annual Additional Rent)
which would have been payable monthly pursuant to this Lease, had this Lease not
expired, which total sum Tenant agrees to pay to Landlord promptly upon demand,
in full, without set-off or deduction.  Neither the billing nor the collection
of use and occupancy in the above amount shall be deemed a waiver of any right
of Landlord to collect damages for Tenant’s failure to vacate the Demised
Premises after the expiration or sooner termination of this Lease.  The
aforesaid provisions of this Article shall survive the expiration or sooner
termination of this Lease.

 

Neither the billing nor the collection of use and occupancy in the above amount
shall be deemed a waiver of any right of Landlord to collect damages for
Tenant’s failure to vacate the Demised Premises after the expiration or sooner
termination of this Lease, except that no such damages shall be sought

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

46

--------------------------------------------------------------------------------


 

unless Tenant holds over for more than sixty (60) days.  The provisions of this
Article shall survive the expiration or sooner termination of this Lease.

 

63.                               ADDITIONAL RENT:

 

The term “Additional Rent” (or “additional rent”) shall mean all other sums,
other than Fixed Rent payable by Tenant to Landlord, including but not limited
to escalations for Real Estate Tax, payments in lieu of operating expenses and
charges for electricity.  In the event Tenant defaults in the payment of
Additional Rent, Landlord shall have the same rights and remedies for a default
in the payment of Fixed Rent.  Landlord’s failure during the Lease term to
prepare and deliver any of the tax bills, statements, notices or bills set forth
in this Lease or Landlord’s failure to make a demand shall not, except as
otherwise set forth in this Lease in any way cause Landlord to forfeit or
surrender its rights to collect any of the foregoing items of Additional Rent. 
Tenant’s liability for the amounts due under this Lease shall survive the
expiration or sooner termination of the Lease term, but in no event for a period
of more than three (3) years after the end of the billing period in which such
charges occurred and should have been billed.

 

64.                               EMERGENCY AND SECURITY PROCEDURES:

 

A.            Tenant shall abide and shall cause its employees, independent
contractors, agents, directors, officers, guests and invitees to abide by all
rules, regulations and procedures required by Landlord with respect to the
Building and the Demised Premises, including, but not limited to, evacuation,
fire safety, and security rules and procedures.  Subject to Article 9 of the
Lease regarding releases and waivers of subrogation, Tenant hereby agrees to
indemnify and hold Landlord and its agents harmless from and against any and all
losses arising from a breach of the foregoing provision.  Should Tenant desire
to implement its own fire safety or evacuation procedures above and beyond those
required by Landlord, Tenant must first obtain Landlord’s prior written consent
in each instance and subject to Article 9 of the Lease regarding releases and
waivers of subrogation, shall indemnify and hold the Landlord harmless from and
against all losses arising from such procedures, unless any such loss is due to
Landlord’s sole negligence or wilful misconduct.

 

B.            Landlord reserves the right to exclude from those portions of the
Building outside of the Demised Premises any and all employees of any tenant and
any other person who does not present a pass to the Building signed by such
tenant, or, at Landlord’s sole election, such other form of identification as
Landlord shall require.  Landlord, in it sole discretion, shall have the right
(but not the obligation) to limit or restrict access to those portions of the
Building outside of the Demised Premises only to employees of tenants who have
been issued identification cards approved by Landlord.  Landlord reserves the
right (but is not obligated) to require all other persons entering the Building
to sign a register, to be announced to the tenant such person is visiting, to be
accepted as a visitor by such tenant or be otherwise properly identified (and if
not so accepted or identified, reserves the right to exclude such persons from
the Building) to require a duly authorized representative of the tenant being
visited to accompany such person from the lobby of the Building to such tenant’s
premises, and to require persons leaving the Building to sign a register or to
surrender a pass or other form of Landlord-approved identification given to such
person by the tenant visited.  Each tenant shall be responsible for all persons
for which it requests any such pass or identification or any person who such
tenant so accepts, and subject to Article 9 of the Lease regarding releases and
waivers of subrogation, such tenant shall be liable to Landlord for all
negligence and wilful misconduct of such persons.  Any person whose presence in
the Building at any time shall, in the reasonable judgment of Landlord, be
prejudicial to the safety, character, security, reputation or interest of the
Building or the tenants of the Building may be denied access to the Building or
may be ejected from the Building.  In the event of invasion, riot, public
excitement, enemy or terrorist action or other

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

47

--------------------------------------------------------------------------------


 

commotion, Landlord may prevent all access to the Building during the
continuance of same by closing the doors or otherwise, for the safety of tenants
and the protection of property in the Building.

 

65.                               LANDLORD’S CONSENT:

 

If Tenant claims that Landlord’s consent has been unreasonably withheld or
delayed, except as expressly set forth herein, Tenant’s sole remedy shall be an
action for specific performance, declaratory judgment, or other proceeding,
provided Tenant will not seek any such proceeding to recover monetary damages
from Landlord.

 

66.                               FORCE MAJEURE:

 

“Force Majeure Event” shall mean delay resulting from causes beyond a party’s
reasonable control such as, but not limited to, strikes, walkouts or other labor
disputes generally affecting either (i) the New York Metropolitan area, or (ii)
the Building, where the labor dispute results from a tenant’s violation of its
lease and Landlord is diligently pursuing its remedies against such defaulting
tenant; acts of God; a general inability to obtain labor, materials or
merchandise in the New York Metropolitan area; judicial orders; war; riot or
civil commotion; fire or casualty or governmental laws or regulations; provided
that with respect to labor disputes and material shortages, only those
conditions expressly described above and modified by clauses (i) and (ii) of
this Section shall be deemed to be “Force Majeure Events.”  The party obliged to
perform shall give notice to the other as soon as reasonably possible after the
onset of such delay stating the cause and an estimate of the duration thereof. 
If, as a result of a Force Majeure Event, either party shall be delayed or
hindered or prevented from the performance of any act required hereunder (other
than the making of payments) within the time period set forth herein, the
performance of such act shall be excused for the period of delay, unless a
provision of this Lease expressly states that a Force Majeure Event is not
applicable.  Financial inability to perform shall not constitute a Force Majeure
Event.

 

67.                               OPERATION OF PREMISES:

 

i.              Tenant, at its sole cost and expense, shall keep all washroom
facilities in the Demised Premises in good repair and free from obstruction to
the reasonable satisfaction of all governmental authorities having jurisdiction
thereof.

 

ii.             Tenant covenants and agrees that it will not permit any of
Tenant’s employees, agents, licensees, invitees or visitors to loiter in the
public corridors or areas of the Building or any part thereof, including, but
not limited to, the basement thereof.

 

iii.            Tenant shall have access and the right to use any existing
drains, vents, water and sewer and waste lines and facilities and existing
chimneys, stacks, flues, signs and sign structures, air-conditioning and exhaust
facilities and the like which may, in whole or in part, serve the Demised
Premises, provided that such access is legal and does not interfere with or
diminish services available to other tenants.  Tenant shall maintain the
sprinklers, if any, located in the Demised Premises in good order and repair.

 

iv.            Tenant shall not (a) use any area outside of the Demised Premises
for the sale or display of merchandise or food, for solicitations or
demonstrations or for any other business, occupation, undertaking or activity;
and (b) permit or suffer the use of any portion of the Demised Premises for any
unlawful purpose.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

48

--------------------------------------------------------------------------------


 

v.             Tenant shall not suffer, permit, or commit any waste or any
nuisance in the Demised Premises which may unreasonably interfere with any other
tenant or occupant in the Building.

 

vi.            Tenant shall not install or maintain equipment which would
transmit noise or vibration to portions of the Building outside of the Demised
Premises. If Tenant installs equipment which results in such noise or vibration,
and if the Landlord deems it necessary that such noise or vibration be
diminished, eliminated, prevented or confined to the Demised Premises, Landlord
may, at its election, give written notice to Tenant, requiring that Tenant,
within thirty (30) days of such notice, either (i) remove said equipment from
the Demised Premises, or (ii)  provide and install rubber, sound baffling or
other approved materials to absorb, prevent or decrease the noise or vibration
coming from the Demised Premises.  The commercially reasonable judgment of
Landlord of the need for such installation shall be conclusive.  If Tenant fails
to comply with Landlord’s request within such thirty (30) day period, Landlord
may do the work necessary to absorb, prevent or decrease the noise or vibration
emanating from the Demised Premises, and Tenant will pay to Landlord the
reasonable cost of such work within thirty (30) days after demand, which sum
shall constitute Additional Rent under this Lease.

 

vii.           In connection with its Initial Improvements, Tenant will insulate
the walls of any mechanical rooms located in the Demised Premises in accordance
with Tenant’s sound attenuation requirements.  Landlord agrees that any
equipment installed by Landlord in connection with Landlord’s Work shall not
cause excessive noise within the Demised Premises.

 

68.                               NOTICES:

 

Any notice which is to be given by either party to the other pursuant to this
Lease shall be in writing and shall be given by (i) by hand, against receipt
providing evidence of delivery (ii) nationally recognized overnight service
providing evidence of delivery, or (iii) registered or certified mail, postage
prepaid, return receipt requested, addressed to the parties at the addresses set
forth on the first page of this Lease (except that, following the Commencement
Date, Tenant’s address, unless Tenant gives notice to the contrary, shall be at
the Building.)  Any party (and the managing agent of the Building) may change
the address for such notices by notice sent to the other parties in the manner
set forth herein. Any notice shall be deemed to have been given on the date when
same shall have been delivered, as evidenced by a receipt, or delivery was first
refused, in the first two cases (hand delivery or overnight service), and in the
case of mail, on the date that is three days after the date of mailing or the
date shown on any return receipt as the earliest of the date of delivery,
refusal or inability to deliver.  The attorneys for any party shall have the
right, but not the obligation, to send notices on behalf of their respective
clients.  Notwithstanding the foregoing, all bills may be sent directly to
Tenant by hand delivery or regular mail. Notices given by Landlord’s managing
agent shall be deemed a valid notice if addressed and sent in accordance with
the provisions of this Article.

 

Copies of all notices (other than bills or statements) shall be sent to the
attorneys for the respective parties as follows, or to any other address for
which notice has been given, such notice to be given in the same manner set
forth above:

 

If to Tenant:

At the address set forth above to the Attention of Todd Sloan and to the
Attention of the General Counsel, with a copy to:

 

Scott Schneider, Esq.

 

Loeb & Loeb

 

345 Park Avenue

 

New York, NY 10154

If to Landlord:

Paramount Leasehold, L.P.

 

1501 Broadway, 19th floor

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

49

--------------------------------------------------------------------------------


 

 

New York, New York 10036

 

Attention:  Building Manager

 

       -and-

 

Paramount Leasehold, L.P.

 

c/o Levin Management Corporation

 

893 - 917 Route 22

 

North Plainfield, New Jersey  07060

 

Attention:  Mr. Matthew Harding

 

       -and-

 

Paramount Leasehold, L.P.

 

c/o Karar Associates

 

515 Madison Avenue

 

29th Floor

 

New York, New York  10022

 

Attention:  Mr. Stanley Garber

 

With a copy to:

 

Carter Ledyard & Milburn LLP

 

2 Wall Street

 

New York, New York  10005

 

Attention:  Barbara Brown, Esq.

 

69.                               HAZARDOUS MATERIALS:

 

(a)           Tenant shall not cause or permit (to the extent within the
reasonable control of Tenant) any Hazardous Materials to be used, stored,
transported, released, handled, produced or installed in, on or from the Demised
Premises or the Building.  “Hazardous Materials” shall mean any flammable,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances, asbestos or any material containing asbestos, or any other substance
or material which would be defined as a hazardous or toxic substance,
contaminant, or pollutant, or otherwise regulated by any Federal, state or local
environmental law, rule or regulation, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended.  In the event of a violation of the foregoing provisions of this
Article, Landlord may, without notice and without regard to any grace period
contained in this Lease, take all remedial action deemed necessary by Landlord
to correct such condition and Tenant shall reimburse the Landlord for the cost
thereof, upon demand, as additional rent.  Nothing contained herein shall
prevent Tenant from maintaining customary and normal cleaning supplies and
office equipment and supplies, provided such items are used and stored in
compliance with the requirements of all applicable laws.

 

(b)           Notwithstanding the foregoing, Landlord shall remove or remediate
Hazardous Materials found in the Demised Premises if such removal or remediation
is required by law, except that Landlord shall have no liability to remove or
remediate any Hazardous Materials that were brought into the Demised Premises by
Tenant, or Tenant’s employees, agents or contractors.  If as a result of
Landlord’s remediation work, Tenant is unable to occupy the Demised Premises or
complete its Initial Improvements in the Demised Premises, the Free Rent Period
shall be extended, or if the Free Rent Period has expired, the Fixed Rent and
Additional Rent shall abate, in both cases on a day-for-day basis, for each day
that Tenant is unable to occupy the Demised Premises or perform its Initial
Improvements therein as a result of such remediation work (and if the Tenant is
prevented from occupying or performing its Initial Improvements in only a
portion of the Demised Premises, the per diem amount of Free Rent, or the

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

50

--------------------------------------------------------------------------------


 

abatement of Fixed Rent and Additional Rent, as the case may be, shall be
apportioned on an equitable basis).

 

70.                               CERTIFICATE OF OCCUPANCY:

 

A.            A true copy of the Temporary Certificate of Occupancy (the “C/O”)
of the Building is annexed hereto as Exhibit G.  Landlord shall take all steps
necessary to renew the C/O so that the Demised Premises are continuously covered
by a current, valid certificate of occupancy. Tenant shall provide Landlord with
copies of all permits, sign-offs and approvals issued in connection with
Tenant’s performance of its Initial Improvements in the Demised Premises, and
shall cure any violations resulting from the performance of its Initial
Improvements, as shall be required in order for Landlord to renew the C/O. 
Landlord shall not be deemed to be in violation of its obligations under this
Article 70 if it is unable to renew the C/O because Tenant is in default in the
performance of its obligations under this Lease.  Tenant shall not seek to
enforce the obligations set forth in this Article 70 against Landlord if the C/O
is not timely renewed, unless Tenant’s use and occupancy of the Demised Premises
for the purposes permitted herein is adversely affected or prohibited because
the C/O has not been renewed.

 

B.            Tenant shall not use the Demised Premises for any purpose other
than the uses permitted in this Lease.  Tenant shall immediately discontinue any
use of the Demised Premises which may be claimed or declared by the City or
State of New York or any other governmental agency having authority over the
Building to be in violation of or contrary to the Certificate of Occupancy, or
by reason of which Landlord shall be required to amend or obtain a new
Certificate of Occupancy for the Building.  Landlord shall not amend the
Certificate of Occupancy for the Building in any manner which will unreasonably
interfere with the use of the Demised Premises for the operation of Tenant’s
business as permitted hereby.

 

71.                               TENANT IMPROVEMENT ALLOWANCE:

 

A.            Tenant will modify and improve the Demised Premises to prepare
them for Tenant’s initial occupancy (the “Initial Improvements”), which Initial
Improvements shall be performed in accordance with the terms of this Lease.
“Initial Improvements” shall mean and include all labor, supervision, materials,
fixtures, special facilities, built-ins, equipment, tools, supplies, taxes,
occupancy, permit and related inspections, and other property and services
necessary to timely and properly produce all work and completed construction
required by or reasonably inferable from the approved plans, and all work,
services and materials necessary to produce fully connected, complete,
operational and functional systems and finishes in the Demised Premises
described in the approved plans, as well as painting and the installation of
millwork, carpet, and coverings, plumbing and electrical work and the
installation of data, telecommunications and other cabling, wiring and related
fixtures, including the installation of fire detection and other devices within
the Demised Premises and the connection of those devices to the base Building
system with respect to the work described in such approved plans.  Initial
Improvements shall not include any of the Landlord’s Work.

 

B.            Landlord will reimburse Tenant for the cost of the Initial
Improvements in (i) the Initial Premises up to a maximum of $[*****] and (ii) in
the Additional Premises up to a maximum of $[*****] (collectively, the
“Improvement Allowance”) over and above the items included in Landlord’s Work
Letter. Tenant will pay the cost of the Initial Improvements in excess of the
Improvement Allowance. The Improvement Allowance shall be disbursed in
accordance with, and subject to the limitations set forth in subparagraphs (1)
through (5) below:

 

(1)           The costs incurred in constructing the Initial Improvements for
which reimbursement may be sought are (i) the “hard” costs of constructing the
Initial Improvements, including,

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

51

--------------------------------------------------------------------------------


 

without limitation, the costs of installation of furniture, fixtures, telephone
and other communication equipment, and computer wiring and other cabling, and
(ii) the “soft” costs of constructing the Initial Improvements, including,
without limitation, the cost of preparing design and construction documents and
mechanical and electrical plans, architectural, design and engineering fees,
permit and expeditor fees, and other so-called soft costs directly related to
construction of the Initial Improvements, wiring and cabling and relocation
costs.  Notwithstanding the foregoing, no more than fifteen percent (15%) of the
Improvement Allowance allocated to the Initial Premises and the Additional
Premises may be applied toward such “soft” costs for the respective Premises.

 

(2)           The Landlord shall reimburse Tenant from time to time (but not
more often than monthly) for payment for work done in connection with the
installation and construction of the Initial Improvements, up to an aggregate
maximum reimbursement of $[*****] with respect to the Initial Premises and
$[*****] with respect to the Additional Premises, within thirty (30) days
following receipt of the following:

 

i.              a request for payment of the Improvement Allowance signed by an
officer of Tenant (which may be in the form of AIA Document G702), specifying
the work for which reimbursement is being sought, which shall be accompanied by
a certificate signed by an officer of Tenant certifying that the payment
requested in the invoice has been paid in full;

 

ii.             copies of invoices, or AIA Documents G702 or G703 from the
vendors, supplier, or contractor evidencing the amount for which reimbursement
is sought, such invoices, if submitted for reimbursement, to be marked “paid in
full” by such vendor, supplier or contractor (or, in lieu thereof,  Landlord
shall be furnished other documentation satisfactory to Landlord evidencing
payment in full);

 

iii.            a certificate from Tenant’s architect stating that (x) such
portion of the Initial Improvements for which reimbursement is being sought has
been completed substantially in accordance with the final plans as approved by
Landlord, and (y) that such work has been completed in a good and workmanlike
condition; and

 

iv.            lien waivers from each contractor(s) or subcontractor(s) to the
extent of the amount to be paid to such parties, which waivers may contain a
condition that the effectiveness of such waivers shall be subject to the payment
to the applicable contractor(s) or subcontractor(s) of the amount of the invoice
accompanying such waiver. Landlord shall not be obligated to reimburse Tenant
for any invoice which is not accompanied by such a waiver.

 

v.             Notwithstanding the foregoing, Landlord shall retain an amount
equal to ten percent (10%) of the Improvement Allowance (which shall be reduced
to an aggregate of 5% upon substantial completion of the Initial Improvements)
until Tenant has submitted to Landlord final permits and approvals required in
connection with the construction of the Initial Improvements by any governmental
department or agency having jurisdiction thereof, together with a final,
unconditional sign-off from the New York City Department of Buildings for such
work.  The provisions of this subsection (v) shall be applied separately to the
Initial Premises and the Additional Premises if the Initial Improvements are
performed at different times for the Initial Premises and the Additional
Premises and final permits, approvals and sign-offs are obtained separately for
the Initial Premises and the Additional Premises.

 

(3)           It is understood and agreed that Landlord shall have no
responsibility for the performance of the contractor installing the Initial
Improvements (including matters of quality or timeliness), and in the event that
for any reason the Initial Improvements are not completed in a timely

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

52

--------------------------------------------------------------------------------


 

fashion and/or there is any delay in the date on which the Demised Premises are
ready for occupancy by Tenant for the purposes of conducting business, this
Lease shall nevertheless continue in full force and effect, and Tenant shall
have no right, remedy or claim (including any claim for actual, punitive or
consequential damages) against Landlord.

 

(4)           Except as provided in Paragraph (3) above, if the actual cost of
the Initial Improvements shall exceed the amount of the Improvement Allowance,
the entire amount of the excess cost shall be paid solely by Tenant and Landlord
shall be under no obligation to pay such excess.  If the Improvement Allowance
exceeds the actual cost of the Initial Improvements, Tenant shall receive a
credit for such excess amount against the next installments of Fixed Rent
becoming due and payable under the Lease following substantial completion of the
Initial Improvements.

 

(5)           Within ninety (90) days after completion of the Initial
Improvements, Tenant shall deliver to Landlord general releases or waivers of
lien from all contractors, subcontractors and materialmen (for material shipped
directly to the Demised Premises (other than for de minimis invoices of $5,000
or less)) involved in the performance of the Initial Improvements and the
materials furnished in connection therewith (unless the same were previously
furnished pursuant to paragraph (B)(2)(iv) above), and a certificate from
Tenant’s independent licensed architect (which may be form AIA document G704)
certifying that, in its opinion, the Initial Improvements have been performed in
a good and workmanlike manner and substantially completed in accordance with the
final plans, as approved by Landlord.  If the Initial Improvements to the
Initial Premises are completed prior to commencement of the Initial Improvements
to the Additional Premises, then the provisions of this subsection (5) shall
apply separately to the Initial Premises and the Additional Premises.

 

C.            If the Lease is terminated as a result of a default by Tenant
within the twelve (12) month period following of the Rent Commencement Date,
Tenant shall reimburse Landlord for the full amount of the Improvement Allowance
disbursed by Landlord as of such date, such reimbursement to be made within ten
(10) days after demand by Landlord.  In addition, Tenant shall not be entitled
to receive any remaining amount of the Improvement Allowance which has not yet
been disbursed.  The amounts payable by Tenant under this Paragraph C shall
constitute Additional Rent. All requisitions for reimbursement for each portion
of the Demised Premises must be submitted to Landlord no later than the second
anniversary of the Commencement Date with respect to such portion, and Landlord
shall have no obligation to pay any requisitions for reimbursement which were
first submitted after such date.

 

D.            If Landlord fails to timely disburse any portion of the
Improvement Allowance that is qualified for disbursement pursuant to Article
71B, Tenant shall be entitled to deliver written notice of Landlord’s failure
(the “Payment Notice”) to Landlord, which notice shall contain the following
caption in bold face, capitalized type: “NOTICE OF LANDLORD’S FAILURE TO
DISBURSE THE IMPROVEMENT ALLOWANCE” and shall set forth in reasonable detail the
basis on which Tenant asserts that Landlord has wrongfully failed to disburse
such amount. Landlord shall have seven (7) Business Days after receipt of
Tenant’s Payment Notice to give Tenant written notice that Landlord disputes
Tenant’s claim, which written notice shall set forth in reasonable detail the
basis upon which Landlord believes that the amounts described in Tenant’s
Payment Notice are not due and payable by Landlord (“Dispute Notice”). Provided
that Tenant has performed it obligations under this Article 71 and is not
otherwise in default in the performance of its obligations under this Lease
beyond the expiration of applicable notice and cure periods, Landlord shall,
pending resolution of such dispute, pay to Tenant the portion which is not in
dispute.  If Landlord does not deliver a Dispute Notice within such seven
Business Day period, or, if Landlord has given a Dispute Notice, but the parties
are unable to reach a resolution within five (5) Business Days after Landlord’s
delivery of a Dispute Notice, either side may initiate Expedited Arbitration
Proceedings in accordance with the provisions of Paragraph E below in order to
resolve such dispute.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

53

--------------------------------------------------------------------------------


 

E.            Either side may submit the dispute to an Expedited Arbitration
Proceeding (as hereinafter defined) only by giving notice thereof to the other
party after expiration of the time periods set forth in Paragraph D above.  The
term “Expedited Arbitration Proceeding” shall mean a binding arbitration
proceeding conducted in the City of New York under the Commercial Arbitration
Rules of the American Arbitration Association (or its successor) and
administered pursuant to the Expedited Procedures provisions thereof by a single
arbitrator selected by Landlord from a list of at least three arbitrators
selected by Tenant from a list of “neutral” arbitrators maintained by the
American Arbitration Association. The arbitrator shall be a person with at least
ten (10) years’ experience in Manhattan in a calling related to the issue to be
resolved and shall not have been employed by or had any business dealings with
either Landlord or Tenant or any of its or their affiliates, partners, members,
shareholders, directors, officers or employees for a period of at least five (5)
years.  If the parties cannot agree on an arbitrator within ten (10) days, the
arbitrator shall be selected by the American Arbitration Association.  The costs
and expenses of arbitration, including the cost of the arbitrator, shall be
shared equally by Landlord and Tenant, but each party shall be responsible for
its own costs and expenses and the fees and expenses of its own witnesses and
counsel.  The arbitrator shall render a decision within twenty (20) days after
having been appointed.  In rendering his or her opinion, the arbitrator shall
have no power to vary, modify or amend any provision of this Lease.  A
determination made by arbitration pursuant to this Article shall be final and
binding upon the parties.  If a decision is rendered in favor of Tenant, Tenant
shall be entitled to credit that amount against the installment of Rent next
becoming due and payable under this Lease.

 

72.                               SERVICES AND UTILITIES:

 

A.            It is expressly understood that Landlord shall not supply to the
Demised Premises any utilities or building services of any kind, except as
otherwise specifically set forth herein.

 

B.            As used in this Lease, “Business Hours” shall mean 8 a.m. to 6
p.m., and “Business Days” shall mean Monday through Friday, except for those
days designated as legal holidays by the Federal or State government or by the
unions now or hereafter representing the Landlord’s Building personnel.  Any
time other than Business Hours on Business Days shall be referred to as
“Non-Business Hours”.

 

C.            Landlord shall provide hot and cold water to the Demised Premises
for ordinary drinking, cleaning, pantry and lavatory purposes.  If Tenant uses
or consumes water for any other purposes or in unusual quantities (of which
Landlord shall be the sole reasonable judge), Landlord may, at Tenant’s expense,
install a water meter or require Tenant to install a water meter to measure
Tenant’s consumption of water in the Demised Premises.  Tenant shall maintain
such meter in good working order at its own expense and Tenant shall pay for
water consumed on such meter as additional rent as and when bills are rendered
at [*****]% of Landlord’s cost therefor.

 

D.            Tenant shall have access to the Demised Premises twenty-four (24)
hours a day, seven (7) days a week, fifty-two (52) weeks per year.  Tenant shall
require all occupants of the Demised Premises to comply with security
requirements in effect in the Building from time to time, including the
requirement that tenants present a pass in order to enter the Building.  Tenant
shall notify Landlord as to the need for additional or replacement security
passes, and shall reimburse Landlord for the cost of providing additional or
replacement passes, and any costs incurred in programming such passes so as to
be operational. Tenant may, at its own expense, install a security system in the
Demised Premises which is compatible with the Building security system, so as to
enable Tenant to utilize a single security/access card to access both the
Building and the Demised Premises.  Landlord may require that any installation
of Tenant’s security system which ties into the Building’s security system be
performed by Landlord’s

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

54

--------------------------------------------------------------------------------


 

designated security contractor for the Building, at Tenant’s expense.  Landlord
shall, at all times during the term of the Lease, provide building security,
including without limitation, a security guard or other lobby attendant in the
lobby of the Building, 24 hours a day, 7 days a week, consistent with other
comparable first-class office buildings in the Times Square areas.

 

E.            Landlord shall clean the Demised Premises on Business Days in
accordance with the cleaning specifications annexed hereto as Exhibit H,
provided that the same are kept in order by Tenant.  Tenant may, at its own
expense, contract for additional cleaning services in addition to those provided
for in the annexed cleaning specifications, using a contractor selected by
Tenant and reasonably approved by Landlord.  Landlord shall maintain the common
areas of the Building and provide Building services in a similar manner to
comparable first-class office buildings in the Times Square area.

 

F.             During the term of this Lease, the Landlord shall provide
non-exclusive passenger elevator service to the Demised Premises twenty-four
(24) hours a day, three hundred sixty-five (365) days per year, as well as
non-exclusive freight elevator service during Business Hours on Business Days.
Freight elevator service will be available on a “first-come, first-serve”
basis.  Landlord agrees that it shall maintain no less than four (4) passenger
elevators for the non-exclusive use of Tenant at all times, subject to Force
Majeure Events, emergency stoppages and routine maintenance.  Landlord reserves
the right to reconfigure elevator banks in the Building, if any, so long as it
provides the agreed upon passenger elevator service set forth in this
paragraph.  If the Tenant requires freight elevator service during Non-Business
Hours, the Landlord will furnish such overtime freight elevator service at the
then prevailing rate charged by the Landlord for the provision of such service
in the Building.  Such notice may be written or oral and shall be given prior to
2 p.m. on the day upon which such service is requested or by 2 p.m. of the last
preceding Business Day if service is requested on other than a Business Day. 
Notwithstanding the foregoing, Landlord will provide free of charge up to eighty
(80) hours of overtime freight elevator service during Non-Business Hours in
connection with Tenant’s performance of its Initial Improvements and its move
into the Demised Premises.

 

G.            Landlord agrees to provide pest control for the Demised Premises
and all common areas of the Building as reasonably needed.  If, however, the
need for pest control arises as a result of Tenant’s storage or service of food
in the Demised Premises, Tenant shall be responsible, at its cost and expense,
for having the Demised Premises exterminated, using an exterminator reasonably
approved by Landlord.

 

H.            Landlord shall provide, at no cost to Tenant, Tenant’s
Proportionate Share of shaft and/or conduit space in the Building to run
telecommunication lines from a point of entry in the Building to the Demised
Premises, which space shall be unobstructed.  At Tenant’s request, Landlord
shall take reasonable steps, at no cost or expense to Landlord, to provide
access to the Building for a telecommunication service provider selected by
Tenant, if such provider is not already providing services to the Building.

 

I.             If Tenant requires the provision of Building services during
Non-Business Hours, it shall make a written request therefor at least
twenty-four hours in advance, and, if such service is requested on a weekend or
Building holiday, at least one full Business Day before such services are
needed. All charges for such overtime services provided by Landlord shall
constitute Additional Rent and shall be payable within thirty (30) days after
presentation of a bill, and in the event of default of payment therefor beyond
expiration of all applicable notice and cure periods hereunder, the Landlord may
refuse further overtime service until such default is cured, and the Landlord
shall have all remedies available to it for collection herein specified with
respect to Rent.  Except as otherwise provided herein, interruption or
curtailment of any utility or service shall not constitute a constructive or
partial eviction nor entitle Tenant to any compensation or abatement of rent. 
In no event shall Tenant in any way interfere with or tie into

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

55

--------------------------------------------------------------------------------


 

any electrical feeders, risers or other electrical installations within the
Building without Landlord’s prior written consent.

 

J.             Landlord reserves the right to interrupt, curtail or suspend the
services, if any, required to be furnished and provided by Landlord pursuant to
the provisions of this Lease when the necessity therefor arises by reason of
fire, storm, explosion, strike, lockout, or labor dispute generally affecting
the New York metropolitan area (or the Building where such labor dispute results
from a tenant’s violation of its lease, and Landlord is diligently pursuing its
remedies against such defaulting tenant), casualty or accident, general lack or
failure of sources of supply of labor, fuel supply, acts of God or the public
enemy, riots, interferences by civil or military authorities in compliance with
the laws of the United States of America, or with the laws, orders, rules and
regulations or any governmental authority or by reason of any other cause beyond
Landlord’s control, or for emergency or for inspection, cleaning, repairs,
replacements, alterations required to be made in compliance with any applicable
laws or regulations of any governmental authority or for reason of public
safety.  Landlord agrees to exercise commercially reasonably efforts to restore
such services as soon as reasonably possible.  Except as expressly set forth in
Paragraph K below, no diminution or abatement of Fixed Rent or Additional Rent
or other compensation or claim of construction eviction shall or will be claimed
by Tenant as a result therefrom, nor shall this Lease or any of the obligations
of Tenant be affected or reduced by reason of such interruption, curtailment or
suspension.

 

K.            Subject to the provisions of Articles 9 and 10 hereof, which shall
govern in the event of casualty or condemnation, in the event of (i) any
interruption, resulting from any act or omission of Landlord, in the services
required to be provided hereunder by Landlord to Tenant, or (ii) Landlord’s
failure to make repairs to or maintain the Demised Premises as required in this
Lease, in both cases other than a result of delays arising due to a Force
Majeure Event or Tenant Delay, which interruption, failure or inability to
operate shall continue for a period of seven (7) consecutive calendar days, and
if such interruption or failure, as the case may be, materially interferes with
Tenant’s permitted use of, or access to, the Demised Premises, Tenant shall be
entitled to an equitable abatement of the Fixed Rent and Additional Rent payable
hereunder from and after the eighth (8th) day of such interruption.  If such
interruption, failure or inability to operate renders the Demised Premises
totally untenantable for the conduct of Tenant’s business, Tenant shall be
entitled to an abatement of all Base Rent and Additional Rent payable hereunder
from and after the eighth (8th) day of such interruption and continuing for the
period that the Demised Premises remain untenantable or materially inaccessible,
and subject to the provision that Tenant does not, in fact, occupy the Demised
Premises or any portion thereof for the regular conduct of its business.  These
abatement provisions shall not apply with respect to any interruption, failure
or inability to operate unless and until Tenant has given written notice thereof
to Landlord.

 

73.                               ADDITIONAL PREMISES:

 

A.            A portion of the eighth floor (the “Additional Premises”), as
shown as the cross-hatched area on Exhibit A, is currently occupied by a tenant
whose lease expires as of June 30, 2015.  Landlord shall deliver vacant
possession of the Additional Premises to Tenant with items 1-5, 7-13, 14(i) and
15 on Landlord’s Work Letter annexed as Exhibit B (“Landlord’s Additional
Premises Work”) substantially complete.  If Landlord delivers vacant possession
of the Additional Premises with Landlord’s Additional Premises Work
substantially complete within sixty (60) days of the Commencement Date, the term
for the Additional Premises shall commence as of the date of such delivery (the
“Additional Premises Commencement Date”).  If the Additional Premises
Commencement Date has not occurred within sixty (60) days after the Commencement
Date, the Additional Premises Commencement Date shall be the later of (x) August
1, 2015, or (y) the date Landlord delivers vacant possession of the Additional
Premises to

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

56

--------------------------------------------------------------------------------


 

Tenant with Landlord’s Additional Premises Work substantially complete. 
Effective as of the Additional Premises Commencement Date (i) the Additional
Premises shall be added to the Demised Premises leased hereunder for a term
expiring as of the Expiration Date set forth herein, (ii) Tenant shall pay Fixed
Rent for the Additional Premises at the applicable Fixed Rent rate then in
effect under Article 37 as of the Additional Premises Commencement Date, and
Additional Rent, as set forth in Articles 39 and 40, and (iii) Tenant’s
Proportionate Share, (as defined in the Preamble to this Rider), and Tenant’s
Tax Payment as defined in Article 39, shall be increased as set forth therein. 
Landlord shall use reasonable efforts to cause the Additional Premises
Commencement Date to occur by [*****].

 

B.            Notwithstanding the foregoing, provided no Event of Default shall
have occurred and be continuing, Tenant shall not be required to pay Fixed Rent
for the Additional Premises from the Additional Premises Commencement Date and
continuing for [*****] calendar months of the term of the Lease (the “Additional
Premises Free Rent Period”); the day immediately following the expiration of the
Free Rent Period is referred to herein as the “Additional Premises Rent
Commencement Date”); provided, however, that during such abatement period,
Tenant shall pay all other amounts due under this Lease, including, but not
limited to, any charges for utility services and electric current supplied to
the Additional Premises from the Additional Premises Commencement Date. In
addition, escalations based on increases in Taxes and payments in lieu of
operating expenses shall be payable in accordance with the provisions of
Articles 39 and 40, respectively.  Upon the occurrence and during the
continuance of an Event of Default beyond the expiration of applicable cure
periods, the abatement of Fixed Rent provided for in this Paragraph B shall be
tolled and the Fixed Rent at the rates set forth in this Lease shall be payable
during the period in which Tenant would otherwise be entitled to the use of the
Additional Premises free of Fixed Rent until the date such Event of Default has
been cured, at which point the unused portion of such abatement of Fixed Rent
shall be reinstated.  Any such Rent payment shall be paid within thirty (30)
days after demand therefor and shall constitute Additional Rent under this
Lease.  If the Additional Premises Commencement Date has not occurred on or
before [*****], which date shall be extended on a day-for-day basis for any
period of a Force Majeure Event or Tenant Delay, then for each such day that the
Additional Premises Commencement Date (as so extended by the occurrence of a
Force Majeure Event or Tenant Delay) has not occurred, the Free Rent Period
shall be extended on a day-for-day basis for the first thirty (30) days of such
delay, and thereafter by two (2) days for each day of such delay.

 

74.                               RIGHT OF FIRST OFFER:

 

A.            Provided that Tenant is not then in monetary default in the
performance of its obligations under this Lease beyond the expiration of
applicable notice and cure periods, and no non-monetary default for which
Landlord has sent a notice of default to Tenant is outstanding beyond the
expiration of applicable notice and cure periods, as of the date of the delivery
of any notices contemplated by this Article, and as of the date the Expansion
Space is to be added to this Lease, if any space which is contiguous to the
Demised Premises then being leased by Tenant under this Lease, and is at least
[*****] rentable square feet in size, becomes available or is scheduled to
become available for lease during the term of this Lease (including any Renewal
Term, as hereinafter defined) (the “Expansion Space”), Landlord shall give
Tenant notice of the availability of the Expansion Space (the “Landlord’s
Notice”), but in no event shall Landlord provide Landlord’s notice of the
availability of any Expansion Space more than twelve (12) months prior to the
date that such Expansion Space is scheduled to become available.  Tenant’s right
to lease any Expansion Space is subject to (i) renewal rights of existing
tenants of such spaces, (ii) Landlord’s decision to renew leases with tenants
now or hereafter leasing any such spaces, whether pursuant to a right set forth
in their lease or otherwise, on any terms acceptable to Landlord, in its sole
discretion, and (iii) existing rights as of the date of this Lease of any other
tenants in the Building not now in occupancy of any Expansion Space to lease
such Expansion Space.  Landlord’s Notice shall show

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

57

--------------------------------------------------------------------------------


 

the size and configuration of the Expansion Space, and the date when Landlord
reasonably expects that it will be able to deliver possession of the Expansion
Space to Tenant together with Landlord’s Determination of the Expansion Rent for
such Expansion Space (“Landlord’s Determination”).  Notwithstanding the
foregoing, so long as a portion of the ninth floor in the building is leased to
GVIA America LLC (or any affiliated or successor entities permitted under such
lease), Expansion Space shall not include any portion of the remainder of the
ninth floor.  Tenant shall give Landlord written notice (the “Expansion Notice”)
within thirty (30) days of receipt of Landlord’s Notice as to whether it elects
to lease the Expansion Space. If the Expansion Space being offered exceeds
[*****] rentable square feet in size, Tenant may elect to lease a portion of the
Expansion Space consisting of no less than [*****] rentable square feet,
provided that Tenant proposes to divide the Expansion Space in a commercially
reasonable manner, and the remaining portion of the Expansion Space can be
leased in a commercially reasonable manner.  The Expansion Space shall be leased
by Tenant at [*****]% of fair market rental value, determined in accordance with
the provisions of Paragraph B below, for a term expiring as of the Expiration
Date.  If Tenant fails to timely deliver an Expansion Notice to Landlord, TIME
BEING OF THE ESSENCE with respect to Tenant’s delivery of such notice, Tenant
shall be deemed to have elected not to lease the Expansion Space, and Landlord
may lease such space to any third party on such terms as Landlord, in its sole
discretion, deems acceptable, including renewal options.  If any such Expansion
Space thereafter becomes available for lease during the term of this Lease,
Landlord shall again be obligated to comply with the provisions of this
Article.  Tenant may only elect to exercise its right of first offer with
respect to any Expansion Space during the last two years of the initial term of
this Lease, if it simultaneously exercises its renewal option in accordance with
the provisions of Article 75.

 

B.            The annual Fixed Rent payable for any Expansion Space shall be
[*****]% of the fair market rental value for such Expansion Space as of the
commencement of the term of the lease for the Expansion Space (the “Expansion
Rent”).  As used herein, the term “Expansion Rent” shall mean the arms-length
annual rental rate per rentable square foot under new leases for comparable
space in comparable buildings in the New York City, Times Square submarket,
taking into account all relevant factors, including, without limitation, rent
abatements, construction costs and other concessions and the manner, if any, in
which the landlord under such leases is reimbursed for operating expenses and
taxes.  If the parties are unable to agree on the Expansion Rent for a period of
sixty (60) days following Landlord’s giving the Tenant notice of Landlord’s
Determination of the Expansion Rent, each party, at its cost and by giving
notice to the other party, shall appoint a real estate appraiser with at least
ten years’ continuous full time commercial rental appraisal or leasing
experience in the New York City rental market to appraise and set forth the
Expansion Rent for the Expansion Space.  If a party does not appoint an
appraiser within twenty (20) Business Days after the other party has given
notice of the name of its appraiser, the single appraiser appointed shall be the
sole appraiser and shall determine the Expansion Rent.  If the two appraisers
are appointed as stated in this Paragraph, they shall meet promptly and shall be
instructed to set the Expansion Rent within thirty (30) days after the second
appraiser has been appointed, and if their two appraisals are within five (5%)
percent of each other, the Expansion Rent shall be the average of the two
appraisals.  If the two appraisals are not within five percent (5%) of each
other, the appraisers shall attempt to agree upon a third appraiser meeting the
qualifications stated in this paragraph within five (5) days after the last day
the two appraisers are given to set the Expansion Rent.  If they are unable to
agree on the third appraiser, either of the parties to this Lease, by giving
five (5) days’ notice to the other party, can file a petition with the American
Arbitration Association, solely for the purpose of selecting a third appraiser
who meets the qualifications stated in this Paragraph.  Each party shall bear
half the cost of the American Arbitration Association appointing the third
appraiser and of paying the third appraiser’s fee.  None of the appraisers
appointed pursuant to this Article shall have represented either party in any
capacity within the five year period preceding such appointment.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

58

--------------------------------------------------------------------------------


 

C.            Within ten (10) Business Days after the selection of the third
appraiser, Landlord’s and Tenant’s appraiser shall each submit to the third
appraiser its estimate of the Expansion Rent, together with such reports,
information on comparable rentals and other information as they deem relevant. 
The third appraiser shall conduct such hearings and investigations as he or she
may deem appropriate, providing each party an opportunity to explain its
determination of Expansion Rent, and within thirty days after the submission by
the two appraisers, shall choose the estimate of the Expansion Rent submitted by
either the appraiser for the Landlord or the Tenant that is closest to the third
appraiser’s determination, and that choice by the third appraiser shall be
binding upon Landlord and Tenant.  The third appraiser may not select any other
rental value for the Demised Premises other than either of the two appraisers
estimates.  The determination of the two appraisers, or the third appraiser, as
the case may be, shall be in writing and shall be binding upon Landlord and
Tenant.  The appraisers shall not have the power to add to, modify or change any
of the provisions of this Lease.

 

D.            Unless otherwise agreed to by Landlord and Tenant, the Expansion
Space shall be added to this Lease, and shall constitute part of the Demised
Premises, as of the date Landlord delivers vacant possession of the Expansion
Space to Tenant, free and clear of the rights of the prior tenant, on the terms
and conditions set forth in this Lease, except that (i) Fixed Rent shall be
determined in accordance with the provisions of this Article, (ii) Tenant shall
accept the Expansion Space in its “as is” condition and Landlord shall not be
obligated to perform any work therein or pay any Improvement Allowance with
respect to such space.

 

E.            In the event that by the commencement of the term for the
Expansion Space, there has been no agreement between Landlord and Tenant and no
determination of Expansion Rent, then until such agreement or determination has
been made, Tenant shall pay Fixed Rent for the Expansion Space equal to
Landlord’s Determination of the Expansion Rent.  Within thirty (30) days
following the determination of the Expansion Rent, Tenant shall pay any amount
owing to Landlord for such period, or Landlord shall, at Tenant’s option, refund
or credit any excess amount paid by Tenant against the installments of Fixed
Rent or Additional Rent next becoming due hereunder.

 

F.             The parties shall promptly execute an amendment to this Lease to
evidence the addition of the Expansion Space on the terms set forth herein.

 

75.                               RENEWAL OPTION:

 

A.            Provided that, as of the date Tenant delivers a Renewal Notice,
and as of the commencement date of any Renewal Term, (i) Tenant is not in
monetary default in the performance of its obligations under this Lease beyond
the expiration of applicable notice and cure periods, and no non-monetary
default for which Landlord has sent a notice of default to Tenant is outstanding
beyond the expiration of applicable notice and cure periods, and (ii) Tenant has
not sublet more than 25% of the Demised Premises, (other than to Affiliates and
Desk Space Users), Tenant shall have the right to renew the term of this Lease
for all of the Demised Premises for one additional renewal term of five (5)
years (the “Renewal Term”), which Renewal Term shall commence on the day
immediately following the Expiration Date and expire on the day immediately
preceding the fifth anniversary of the commencement of the Renewal Term.  Tenant
shall give Landlord written notice of Tenant’s election to renew the Lease for
the Renewal Term as of the earlier of (i) a date no later than twelve (12)
months prior to the Expiration Date or (b) the date Tenant exercises its right
of first offer during the last two years of the initial term in accordance with
the provisions of Article 74 (the “Renewal Notice”), TIME BEING OF THE ESSENCE
with respect to giving the Renewal Notice.  The Renewal Term shall be on all of
the terms, covenants and conditions contained in this Lease, except that (a) the
Rent and Additional Rent shall be determined as set forth in this Article, (b)
Landlord shall have no obligation to perform any work

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

59

--------------------------------------------------------------------------------


 

in the Demised Premises, and (c) Tenant shall have no right to extend the term
of the Lease beyond the Renewal Term.  The expiration or sooner termination of
this Lease shall terminate all rights of renewal hereunder.  If Tenant fails to
timely deliver a Renewal Notice, Tenant shall be deemed to have elected not to
extend the term of this Lease.

 

B.            If Tenant shall exercise its option to extend the Lease for the
Renewal Term, then, commencing as of the first day of the Renewal Term, the
annual Fixed Rent payable hereunder shall be the greater of (i) [*****]% of the
Fixed Rent in effect as of the last day of the initial term of this Lease (the
“Escalated Rent”), or (ii) [*****]% of the fair market rental value of the
Demised Premises as of the date of Tenant’s delivery of the Renewal Notice (the
“FMRV Rent”).  As used herein, the term “FMRV Rent” shall mean the arms-length
annual rental rate per rentable square foot under new leases for comparable
space in comparable buildings in the New York City, Times Square submarket,
taking into account all relevant factors, including, without limitation, rent
abatements, construction costs and other concessions and the manner, if any, in
which the landlord under such leases is reimbursed for operating expenses and
taxes and the Base Year (and that Tenant shall continue to pay one percent
[*****]% of Fixed Rent in lieu of operating expenses).  The initial
determination of the FMRV Rent shall be made by Landlord.  If Landlord
determines that the Escalated Rent exceeds the FMRV Rent, the Rent for the
Renewal Term in question shall be the Escalated Rent.  If Landlord determines
that the FMRV Rent is greater than the Escalated Rent, Landlord shall give
Tenant notice of the FMRV Rent at least seven (7) months prior to the Expiration
Date.  If the parties are unable to agree on the FMRV Rent for a period of sixty
(60) days following Landlord’s delivery to Tenant of its determination of the
FMRV Rent, each party, at its cost and by giving notice to the other party,
shall appoint a real estate appraiser with at least ten years of continuous full
time commercial rental appraisal or leasing experience in the New York City
rental market to appraise and set forth the FMRV Rent of the Demised Premises. 
If a party does not appoint an appraiser within twenty (20) Business Days after
the other party has given notice of the name of its appraiser, the single
appraiser appointed shall be the sole appraiser and shall determine the FMRV
Rent.  If the two appraisers are appointed as stated in this Paragraph, they
shall meet promptly and shall be instructed to set the FMRV Rent within thirty
(30) days after the second appraiser has been appointed, and if their two
appraisals are within five (5%) percent of each other, the FMRV Rent shall be
the average of the two appraisals.  If the two appraisals are not within five
percent (5%) of each other, the appraisers shall attempt to agree upon third
appraiser meeting the qualifications stated in this paragraph within five
(5) days after the last day the two appraisers are given to set the FMRV Rent. 
If they are unable to agree on the third appraiser, either of the parties to
this Lease, by giving five (5) days’ notice to the other party, can file a
petition with the American Arbitration Association, solely for the purpose of
selecting a third appraiser who meets the qualifications stated in this
Paragraph.  Each party shall bear half the cost of the American Arbitration
Association appointing the third appraiser and of paying the third appraiser’s
fee.  None of the appraisers appointed pursuant to this Article shall have
represented either party in any capacity within the five year period preceding
such appointment.

 

C.            Within ten (10) Business Days after the selection of the third
appraiser, Landlord’s and Tenant’s appraiser shall each submit to the third
appraiser its estimate of the FMRV Rent, together with such reports, information
on comparable rentals and other information as they deem relevant.  The third
appraiser shall conduct such hearings and investigations as he or she may deem
appropriate, providing each party an opportunity to explain its determination of
FMRV Rent, and within thirty days after the submission by the two appraisers,
shall choose the estimate of the FMRV Rent submitted by either the appraiser for
the Landlord or the Tenant that is closest to the third appraiser’s
determination, and that choice by the third appraiser shall be binding upon
Landlord and Tenant.  The third appraiser may not select any other rental value
for the Demised Premises other than either of the two appraisers’ estimates. 
The determination of the two appraisers, or the third appraiser, as the case may
be, shall be in writing and

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

60

--------------------------------------------------------------------------------


 

shall be binding upon Landlord and Tenant.  The appraisers shall not have the
power to add to, modify or change any of the provisions of this Lease.

 

D.            In addition to the Fixed Rent payable during the Renewal Term,
Tenant shall also, commencing as of the commencement of the Renewal Term,
continue to pay to the Landlord all additional rent payable pursuant to Articles
39 and 40, except that the “Base Year” set out in Article 39 shall remain
unchanged.

 

E.            In the event that by the commencement of the Renewal Term, there
has been no agreement between Landlord and Tenant and no determination of FMRV
Rent, then until such agreement or determination has been made, Tenant shall pay
Fixed Rent for the Renewal Term Space equal to Landlord’s determination of the
FMRV Rent.  Within thirty (30) days following the determination of the FMRV
Rent, Tenant shall pay any amount owing to Landlord for such period, or Landlord
shall, at Tenant’s option, refund or credit any excess amount paid by Tenant
against the installments of Fixed Rent or Additional Rent next becoming due
hereunder.

 

F.             The parties shall promptly execute an amendment to this Lease to
evidence the Fixed Rent payable during the Renewal Term.

 

76.                               LOBBY RENOVATION:

 

A.            Landlord is currently formulating plans to construct a new
Building lobby on the 43rd Street side of the Building (the “New Lobby”). 
Notwithstanding the provisions of Articles 37B and 73, if the New Lobby has not
been substantially completed by December 31, 2019, which date shall be extended
on a day-for-day basis for any period of a Force Majeure Event, then until the
New Lobby has been substantially completed, the Fixed Rent then payable shall be
reduced with respect to (i) the Initial Premises, by the sum of $[*****] per
annum ($[*****] per month), and (ii) the Additional Premises, by the sum of
$[*****] per annum ($[*****] per month.)  Upon substantial completion of the New
Lobby, Fixed Rent shall revert to the rates set forth in Articles 37B and 73,
respectively. For purposes of this Article 76, the definition of “Force Majeure
Event” shall include those circumstances where Landlord has been unable to
obtain possession of any portion of the Building needed in order to construct
the New Lobby, whether due to casualty, the holding over of any tenant or
occupant of such space, or any other reason beyond Landlord’s reasonable
control, provided, however, that if any tenant whose space is needed in order to
construct the New Lobby holds over beyond the expiration or earlier termination
of the term of its lease, Landlord shall institute legal proceedings in order to
regain possession of such space.

 

B.            If the New Lobby has not been substantially completed by the
commencement of the Renewal Term, in calculating Fixed Rent for the Renewal
Term, “Escalated Rent” (as referred to in Article 75B) shall be calculated
without giving effect to the rent reductions set forth in Paragraph 76A above,
so that the Escalated Rent shall be determined using the Fixed Rent set forth in
Article 37, with respect to the Initial Premises, and Article 73, with respect
to the Additional Premises.

 

77.                               REPRESENTATIONS:

 

Landlord and Tenant each represents and warrants to the other that (i) it is
duly organized and in good standing under the laws of the state of its
formation, and, if applicable, is duly qualified and authorized to conduct
business in the State of New York, (ii) it has taken all corporate or
partnership action, as the case may be, required by law and by its governing
documents to authorize the execution and delivery of this Lease, and (iii) the
person executing this Lease on behalf of such party has been duly authorized to
do so.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

61

--------------------------------------------------------------------------------


 

78.                               EXECUTIVE ORDER COMPLIANCE:

 

A.            Tenant represents, warrants and covenants that neither Tenant or
any person or entity owning an interest in Tenant, or any Affiliates of Tenant
(collectively, “Related Parties”) currently are, or at any time during the term
of the Lease will be, in violation of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act) Act of 2001, Executive Order 13224 (the “Executive Order”), or any
other law, statute, regulation, or Executive Order of the President of the
United States relating to terrorism or money laundering (collectively, the
“Terrorism Laws”).

 

B.            Tenant represents, warrants and covenants that neither Tenant nor
any Related Parties currently are, or at any time during the term will be
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or any similar list maintained by OFAC, as such list may be updated
from time to time, (ii) a person or entity with whom Landlord is prohibited from
leasing to or otherwise doing business with pursuant to any Terrorism Laws or
any other trade embargo, executive sanction or other provision of any law,
statute, regulation or Executive Order of the President of the United States;
(iii) listed in the Annex to the Executive Order or be otherwise subject to the
provisions of the Executive Order; or (iv) owned by directly or indirectly or
have any funds or assets which are owned directly or indirectly by any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., and the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq.

 

C.            Tenant shall, upon ten (10) days written request, provide Landlord
with a certification or such other information as Landlord may reasonably
request to evidence Tenant’s compliance with the provisions of this Article. 
Tenant acknowledges that Tenant’s failure to comply with the provisions of this
Article shall be deemed a material default under this Lease.  Tenant shall not
permit any or all of the Demised Premises to be used by a person or entity which
would be prohibited from leasing the Demised Premises pursuant to the provisions
of this Article.

 

IN WITNESS WHEREOF, the parties have signed this Lease as of the date set forth
above.

 

 

LANDLORD:

 

 

 

PARAMOUNT LEASEHOLD, L.P.

 

By:

Paramount Leasehold Management Corp.

 

By:

/s/ Stanley Garber

 

 

Name:

Stanley Garber

 

 

Title:

Vice President

 

 

 

TENANT:

 

 

 

TREMOR VIDEO, INC.

 

By:

/s/ Todd Sloan

 

 

Name:

Todd Sloan

 

 

Title:

CFO

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

62

--------------------------------------------------------------------------------


 

EXHIBIT A

DEMISED PREMISES

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

LANDLORD’S WORK

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FIXED RENT FOR INITIAL PREMISES
WITH OPERATING EXPENSE ESCALATION*

 

Months

 

Annual Fixed Rent**

 

Monthly Fixed Rent

 

1-24

 

$

[*****]

 

$

[*****]

 

25-36

 

$

[*****]

 

$

[*****]

 

37-48

 

$

[*****]

 

$

[*****]

 

49-60

 

$

[*****]

 

$

[*****]

 

61-72

 

$

[*****]

 

$

[*****]

 

73-84

 

$

[*****]

 

$

[*****]

 

85-96

 

$

[*****]

 

$

[*****]

 

97-108

 

$

[*****]

 

$

[*****]

 

109-120

 

$

[*****]

 

$

[*****]

 

 

--------------------------------------------------------------------------------

* Subject to adjustment as per Article 38.

 

** Subject to increase upon the Additional Premises Commencement Date at the
same per square foot rental rate then in effect for the Initial Premises.

 

Note that these numbers do not include escalations on account of increases in
Real Estate Taxes.

 

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

BUILDING ALTERATION RULES AND REGULATIONS

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT E
LETTER OF CREDIT

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1
FORM OF FEE OWNER SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

FORM OF LENDER SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
CERTIFICATE OF OCCUPANCY

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

EXHIBIT H
CLEANING SPECIFICATIONS

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT OF LEASE dated as of December 15, 2014 by and between PARAMOUNT
LEASEHOLD L.P., a New York limited partnership, having its office at 1501
Broadway, 19th Floor, New York, New York 10036 (“Landlord”), and TREMOR VIDEO,
INC., a Delaware corporation having its office at 53 West 23rd Street, New York,
New York 10010 (“Tenant”).

 

WHEREAS, the parties entered into a Lease dated as of October 27, 2014 (the
“Lease”) for the entire eighth floor in the building known as 1501 Broadway, New
York, New York; and

 

WHEREAS, the parties wish to amend the Lease with respect to the date by which
certain items of Landlord’s Commencement Work must be completed before the Free
Rent Period is extended.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth, it is
hereby mutually agreed as follows:

 

1. Defined terms.  Capitalized terms used herein shall have the same meaning
ascribed to them in the Lease, except as may be set forth herein.

 

2. Article 37.  Article 37(E) of the Lease is amended by deleting the last
sentence and substituting the following in place thereof:

 

“If Landlord does not substantially complete items 1-7, 9-13 and 15 of
Landlord’s Commencement Work on or before [*****], which date shall be extended
on a day-for-day basis for any period of a Force Majeure Event (as defined in
Article 66) or Tenant Delay, then for each such day that the Commencement Date
(as so extended by the occurrence of a Force Majeure Event or Tenant Delay) has
not occurred, the Free Rent Period shall be extended on a day-for-day basis for
the first thirty (30) days of such delay, and thereafter by two (2) days for
each day of such delay.  The items of Landlord’s Commencement Work listed in the
preceding sentence shall include the work noted in the plan prepared by Spector
Group Architects with accompanying photographs, which are attached hereto as
Exhibit A.”

 

3. Tenant’s Inspection.  Tenant will have the right to inspect the performance
of Landlord’s Commencement Work on a weekly basis prior to the occurrence of the
Commencement Date, and the parties shall reasonably cooperate in arranging such
inspections so that Tenant is kept apprised of the progress of such work.

 

4. Signatures.  Copies of this signed Amendment sent by electronic means shall
have the same effect as original signatures.  This Amendment may be signed in
counterparts which, when taken together, shall constitute a single agreement.

 

5. Lease Ratified.  Except as specifically amended by this First Amendment, all
of the terms, conditions and provisions of the Lease are hereby ratified and
confirmed and shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have signed this First Amendment as of the date
set forth above.

 

 

LANDLORD:

 

 

 

PARAMOUNT LEASEHOLD, L.P.

 

By: Paramount Leasehold Management Corp.

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Stanley Garber

 

Name:

Stanley Garber

 

Title:

Vice President

 

 

 

TENANT:

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

By:

/s/ Todd Sloan

 

Name:

Todd Sloan

 

Title:

CFO

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------

[*****] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------